Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

 
$600,000,000


SENIOR BRIDGE LOAN AGREEMENT


CCO HOLDINGS, LLC,
as Borrower,


CCO HOLDINGS CAPITAL CORP.,
as Guarantor,


J.P. MORGAN SECURITIES INC.
and
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Joint Lead Arrangers and Joint Bookrunners,




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


DEUTSCHE BANK SECURITIES INC.
as Documentation Agent




Dated as of October 17, 2005


 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
TABLE OF CONTENTS

Page

SECTION 1.
DEFINITIONS
1
     
1.1.
Defined Terms
1
1.2.
Other Definitional Provisions
28
     
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
28
     
2.1.
Commitments
28
2.2.
Procedure for Borrowing
29
2.3.
Reduction and Termination of Commitments
29
2.4.
Optional Prepayments
29
2.5.
Mandatory Prepayments
30
2.6.
Ticking Fee
31
2.7.
Interest Rates and Payment Dates
31
2.8.
Computation of Interest and Fees
31
2.9.
[Intentionally Omitted]
31
2.10.
Pro Rata Treatment and Payments
31
2.11.
Requirements of Law
32
2.12.
Taxes
34
2.13.
Indemnity
35
2.14.
Change of Lending Office
36
2.15.
Repayment of Loans
36
2.16.
Replacement of Lenders
36
     
SECTION 3.
REPRESENTATIONS AND WARRANTIES OF THE LENDERS
36
     
SECTION 4.
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
37
     
4.1.
Financial Condition
37
4.2.
No Change
37
4.3.
Existence; Compliance with Law
37
4.4.
Power; Authorization; Enforceable Obligations
37
4.5.
No Legal Bar
38
4.6.
Litigation
38
4.7.
No Default
38
4.8.
Ownership of Property; Liens
38
4.9.
Intellectual Property
38
4.10.
Taxes
38
4.11.
Federal Regulations
39
4.12.
Labor Matters
39
4.13.
ERISA
39
4.14.
Investment Company Act; Other Regulations
39
4.15.
[Intentionally Omitted]
39
4.16.
Use of Proceeds
39
4.17.
Environmental Matters
39

4.18.
Certain Cable Television Matters
40
4.19.
Accuracy of Information, Etc.
41

 
 
 
-i-

--------------------------------------------------------------------------------


 
 
4.20.
Solvency
41
4.21.
Certain Tax Matters
41
4.22.
No Burdensome Restrictions
41
4.23.
Refinancings
41
     
SECTION 5.
CONDITIONS PRECEDENT
41
     
5.1.
Conditions to Effectiveness
41
5.2.
Conditions to Each Loan
42
     
SECTION 6.
COVENANTS
42
     
6.1.
Payment of Obligations
43
6.2.
Reports
43
6.3.
Compliance Certificate
43
6.4.
Taxes, etc.
44
6.5.
Stay, Extension and Usury Laws
44
6.6.
Restricted Payments
44
6.7.
Investments
48
6.8.
Dividend and Other Payment Restrictions Affecting Subsidiaries
48
6.9.
Incurrence of Indebtedness and Issuance of Preferred Stock
50
6.10.
Limitation on Asset Sales
53
6.11.
Sale and Leaseback Transactions
53
6.12.
Transactions with Affiliates
54
6.13.
Liens
55
6.14.
Existence
55
6.15.
Limitations on Issuances of Guarantees of Indebtedness
55
6.16.
Payments for Consent
56
6.17.
Merger, Consolidation, or Sale of Assets
56
6.18.
Exchange Notes
57
     
SECTION 7.
EVENTS OF DEFAULT
58
     
SECTION 8.
THE AGENTS
60
     
8.1.
Appointment
60
8.2.
Delegation of Duties
60
8.3.
Exculpatory Provisions
60
8.4.
Reliance by Administrative Agent
60
8.5.
Notice of Default
61
8.6.
Non-Reliance on Agents and Other Lenders
61
8.7.
Indemnification
61
8.8.
Agent in Its Individual Capacity
62
8.9.
Successor Administrative Agent
62
8.10.
Other Agents
62
     

SECTION 9.
MISCELLANEOUS
62
     
9.1.
Amendments and Waivers
62
9.2.
Notices
63

 
 
 
-ii-

--------------------------------------------------------------------------------


 
 
 
9.3.
No Waiver; Cumulative Remedies
64
9.4.
Survival of Representations and Warranties
64
9.5.
Payment of Expenses and Taxes
64
9.6.
Successors and Assigns; Participations and Assignments
65
9.7.
Adjustments; Set-off
67
9.8.
Counterparts
68
9.9.
Severability
68
9.10.
Integration
68
9.11.
GOVERNING LAW
68
9.12.
Submission to Jurisdiction; Waivers
68
9.13.
Acknowledgments
69
9.14.
[Intentionally Omitted]
69
9.15.
Confidentiality
69
9.16.
WAIVERS OF JURY TRIAL
70
9.17.
USA Patriot Act
70
     
SECTION 10.
GUARANTEE
70
     
10.1.
Unconditional Guarantee
70
10.2.
Waiver of Subrogation
70
10.3.
Waiver of Stay, Extension or Usury Laws
71

 
 
SCHEDULES:
 
1 Description of Exchange Notes and Exchange Indenture
2.1(a) Commitments
 
EXHIBITS:
 
A Form of Note
B RESERVED
C Form of Closing Certificate
D RESERVE
E Form of Assignment and Assumption
F RESERVED
G Form of Exemption Certificate
H  RESERVED
I Form of Notice of Borrowing
5.2(d) Form of Officers’ Certificate
 
 
-iii-

--------------------------------------------------------------------------------


 
 
SENIOR BRIDGE LOAN AGREEMENT, dated as of October 17, 2005, among CCO HOLDINGS,
LLC, a Delaware limited liability company (the “Borrower”), CCO Holdings Capital
Corp., a Delaware corporation and a wholly-owned Subsidiary of the Borrower (the
“Guarantor”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent (in such capacity, together with any
successor, the “Administrative Agent”), J.P. MORGAN SECURITIES INC. and CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as joint lead arrangers and joint bookrunners,
and DEUTSCHE BANK SECURITIES INC., as documentation agent.
 
W I T N E S S E T H :
 
WHEREAS, the Parties hereto wish to provide for the making of Loans (as defined
below) by the Lenders to the Borrower, as requested from time to time and on the
terms set forth herein.
 
NOW, THEREFORE, the parties hereby agreed as follows:
 
SECTION 1.    DEFINITIONS
 
1.1.    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“Acquired Debt” means, with respect to any specified Person:
 
(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and
 
(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
 
“Administrative Agent”: as defined in the preamble hereto.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person shall be deemed to be control. For purposes of this
definition, the terms “controlling,”“controlled by” and “under common control
with” shall have correlative meanings.
 
“Agents” means the collective reference to the Documentation Agent and the
Administrative Agent.
 
“Agreement” means this Senior Bridge Loan Agreement, as amended, supplemented or
otherwise modified from time to time.
 
“Asset Acquisition” means (a) an Investment by the Borrower or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary of the Borrower or any of its Restricted
Subsidiaries or shall be merged with or into the Borrower or any of its
Restricted Subsidiaries, or (b) the acquisition by the Borrower or any of
 

--------------------------------------------------------------------------------


 
its Restricted Subsidiaries of the assets of any Person which constitute all or
substantially all of the assets of such Person, any division or line of business
of such Person or any other properties or assets of such Person other than in
the ordinary course of business.
 
“Asset Sale” means:
 
(1) the sale, lease, conveyance or other disposition of any assets or rights by
the Borrower or a Restricted Subsidiary, other than sales of inventory in the
ordinary course of the Cable Related Business; provided that the sale,
conveyance or other disposition of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, shall be governed by
Section 6.17 and not by the provisions of Section 6.10; and
 
(2) the issuance of Equity Interests by any Restricted Subsidiary of the
Borrower or the sale by the Borrower or any Restricted Subsidiary of the
Borrower of Equity Interests in any Restricted Subsidiary of the Borrower.
 
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:
 
(1) any single transaction or series of related transactions that: (a) involves
assets having a fair market value of less than $100 million; or (b) results in
net proceeds to the Borrower and its Restricted Subsidiaries of less than $100
million (provided that for purposes of Section 2.3(b) only, (i) the words “$100
million” set forth in this clause (1) shall be replaced with the words “$75
million” and (ii) if the aggregate Net Proceeds from asset dispositions and
issuances deemed not to be Asset Sales pursuant to this clause (1) (as modified
in the manner set forth in the immediately preceding clause (i)) exceeds $200
million, then only such excess shall be treated as an Asset Sale);
 
(2) a transfer of assets between or among the Borrower and/or its Restricted
Subsidiaries;
 
(3) an issuance of Equity Interests by a Restricted Subsidiary of the Borrower
to the Borrower or to another Wholly Owned Restricted Subsidiary of the
Borrower;
 
(4) any Restricted Payment that is permitted by Section 6.6, any Restricted
Investment that is permitted by Section 6.7 or a Permitted Investment;
 
(5) the incurrence of Liens not prohibited by this Agreement and the disposition
of assets related to such Liens by the secured party pursuant to a foreclosure;
and
 
(6) any disposition of cash or Cash Equivalents.
 
“Assignee”: as defined in Section 9.6(b)(i).
 
“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit E.
 
“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for
 
-2-

--------------------------------------------------------------------------------


 
which such lease has been extended or may, at the option of the lessee, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.
 
“Authorizations” means all filings, recordings and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC, applicable public utilities
and other Governmental Authorities, including CATV Franchises, FCC Licenses and
Pole Agreements.
 
“Availability Period” means the period from and including January 2, 2006 to and
including 5:00 P.M. (New York Time) September 29, 2006.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.
 
“Benefitted Lender”: as defined in Section 9.7(a).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Board of Directors” means the board of directors or comparable governing body
of CCI or, if so specified, the Borrower, in either case as constituted as of
the date of any determination required to be made, or action required to be
taken, pursuant to this Agreement.
 
“Borrower”: as defined in the preamble hereto.
 
“Borrowing Date” any Business Day, within the Availability Period, specified by
the Borrower in a Notice of Borrowing as a date on which the Borrower requests
the Lenders to make Loans hereunder.
 
“Business”: as defined in Section 4.17(b).
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that such day is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.
 
“Cable Related Business” means the business of owning cable television systems
and businesses ancillary, complementary or related thereto.
 
“Cable USA Preferred Stock” means (i) the approximately $55 million of Series A
Convertible Redeemable Preferred Stock issued by CCI in connection with the
Cable USA acquisition and (ii) any Indebtedness or preferred equity interests
the Net Proceeds of the incurrence or issuance of which are used to refund,
refinance or replace, or issued in exchange for, any of the securities referred
to in clause (i), including the accrued and unpaid interest and any dividends
thereon and any expenses incurred in connection therewith.
 
-3-

--------------------------------------------------------------------------------


 
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.
 
“Capital Stock” means:
 
(1) in the case of a corporation, corporate stock;
 
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
 
(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
 
(4) any other interest (other than any debt obligation) or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
 
“Capital Stock Sale Proceeds” means the aggregate net proceeds (including the
fair market value of the non-cash proceeds, as determined by an independent
appraisal firm) received by the Borrower from and after the Senior Notes Closing
Date, in each case
 
(x) as a contribution to the common equity capital or from the issue or sale of
Equity Interests (other than Disqualified Stock and other than issuances or
sales to a Subsidiary of the Borrower) of the Borrower from and after the Senior
Notes Closing Date, or
 
(y) from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Borrower that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Borrower).
 
“Cash Equivalents” means:
 
(1) United States dollars;
 
(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition;
 
(3) certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having combined capital and surplus in excess
of $500 million and a Thomson BankWatch Rating at the time of acquisition of “B”
or better;
 
(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
 
-4-

--------------------------------------------------------------------------------


 
(5) commercial paper having a rating at the time of acquisition of at least
“P-1” from Moody’s or at least “A-1” from S&P and in each case maturing within
twelve months after the date of acquisition;
 
(6) corporate debt obligations maturing within twelve months after the date of
acquisition thereof, rated at the time of acquisition at least “Aaa” or “P-1” by
Moody’s or “AAA” or “A-1” by S&P;
 
(7) auction-rate Preferred Stocks of any corporation maturing not later than 45
days after the date of acquisition thereof, rated at the time of acquisition at
least “Aaa” by Moody’s or “AAA” by S&P;
 
(8) securities issued by any state, commonwealth or territory of the United
States, or by any political subdivision or taxing authority thereof, maturing
not later than six months after the date of acquisition thereof, rated at the
time of acquisition at least “A” by Moody’s or S&P; and
 
(9) money market or mutual funds at least 90% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (1) through (8) of this
definition.
 
“CATV Franchise” means collectively, with respect to the Borrower and its
Subsidiaries, (a) any franchise, license, permit, wire agreement or easement
granted by any political jurisdiction or unit or other local, state or federal
franchising authority (other than licenses, permits and easements not material
to the operations of a CATV System) pursuant to which such Person has the right
or license to operate a CATV System and (b) any law, regulation, ordinance,
agreement or other instrument or document setting forth all or any part of the
terms of any franchise, license, permit, wire agreement or easement described in
clause (a) of this definition.
 
“CATV System” means any cable distribution system owned or acquired by the
Borrower or any of its Subsidiaries which receives audio, video, digital, other
broadcast signals or information or telecommunications by cable, optical,
antennae, microwave or satellite transmission and which amplifies and transmits
such signals to customers of the Borrower or any of its Subsidiaries.
 
“CCH I” means CCH I, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CCH I Indenture” means the indenture entered into by CCH I with respect to its
11.00% Senior Secured Notes due 2015 and any indentures, note purchase
agreements or similar documents entered into by CCH I for the purpose of
incurring Indebtedness in exchange for, or the proceeds of which are used to
refinance, any of the Indebtedness described above, in each case, together with
all instruments and other agreements entered into by CCH I in connection
therewith, as any of the foregoing may be refinanced, replaced, amended,
supplemented or otherwise modified from time to time.
 
“CCH II” means CCH II, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CCH II Indenture” means the indenture entered into by CCH II with respect to
its 10.25% Senior Notes due 2010 and any indentures, note purchase agreements or
similar documents entered into by CCH II for the purpose of incurring
Indebtedness in exchange for, or the proceeds of which are used to refinance,
any of the Indebtedness described above, in each case, together with all
 
-5-

--------------------------------------------------------------------------------


 
instruments and other agreements entered into by CCH II in connection therewith,
as any of the foregoing may be refinanced, replaced, amended, supplemented or
otherwise modified from time to time.
 
“CCI” means Charter Communications, Inc., a Delaware corporation, and any
successor Person thereto.
 
“CCI Indentures” means, collectively, the indentures entered into by CCI with
respect to its 4.75% Convertible Senior Notes due 2006, its 5.875% Convertible
Senior Notes due 2009, and any indentures, note purchase agreements or similar
documents entered into by CCI for the purpose of incurring Indebtedness in
exchange for, or the proceeds of which are used to refinance, any of the
Indebtedness described above, in each case, together with all instruments and
other agreements entered into by CCI in connection therewith, as any of the
foregoing may be refinanced, replaced, amended, supplemented or otherwise
modified from time to time.
 
“Change of Control” means the occurrence of any of the following:
 
(1) the sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole, or of a Parent and its Subsidiaries, taken as a whole, to any “person”
(as such term is used in Section 13(d)(3) of the Exchange Act) other than Paul
G. Allen and the Related Parties;
 
(2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower or a Parent (except a liquidation of any Parent into any other Parent);
 
(3) the consummation of any transaction, including any merger or consolidation,
the result of which is that any “person” (as defined above) other than Paul G.
Allen and Related Parties becomes the Beneficial Owner, directly or indirectly,
of more than 35% of the Voting Stock of the Borrower or a Parent, measured by
voting power rather than the number of shares, unless Paul G. Allen or a Related
Party Beneficially Owns, directly or indirectly, a greater percentage of Voting
Stock of the Borrower or such Parent, as the case may be, measured by voting
power rather than the number of shares, than such person;
 
(4) after the Closing Date, the first day on which a majority of the members of
the Board of Directors of CCI are not Continuing Directors;
 
(5) the Borrower or a Parent consolidates with, or merges with or into, any
Person, or any Person consolidates with, or merges with or into, the Borrower or
a Parent, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of the Borrower or such Parent is converted into or
exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Borrower or such Parent outstanding
immediately prior to such transaction is converted into or exchanged for Voting
Stock (other than Disqualified Stock) of the surviving or transferee Person
constituting a majority of the outstanding shares of such Voting Stock of such
surviving or transferee Person immediately after giving effect to such issuance;
or
 
(6) (i) Charter Communications Holding Company, LLC shall cease to own
beneficially, directly or indirectly, 100% of the Capital Stock of Charter
Holdings or (ii) Charter Holdings shall cease to own beneficially, directly or
indirectly, 100% of the Capital Stock of the Borrower.
 
-6-

--------------------------------------------------------------------------------


 
“Charter Holdings” means Charter Communications Holdings, LLC, a Delaware
limited liability company, and any successor Person thereto.
 
“Charter Holdings Indentures” means, collectively (a) the indentures entered
into by Charter Holdings and Charter Communications Holdings Capital Corp. in
connection with the issuance of the 8.250% Senior Notes Due 2007 dated March
1999, 8.625% Senior Notes Due 2009 dated March 1999, 9.920% Senior Discount
Notes Due 2011 dated March 1999, 10.00% Senior Notes Due 2009 dated January
2000, 10.250% Senior Notes Due 2010 dated January 2000, 11.750% Senior Discount
Notes Due 2010 dated January 2000, 10.75% Senior Notes Due 2009 dated January
2001, 11.125% Senior Notes Due 2011 dated January 2001, 13.50% Senior Discount
Notes Due 2011 dated January 2001, 9.625% Senior Notes Due 2009 dated May 2001,
10.00% Senior Notes Due 2011 dated May 2001, 11.750% Senior Discount Notes Due
2011 dated May 2001, 9.625% Senior Notes Due 2009 dated January 2002, 10.00%
Senior Notes Due 2011 dated January 2002 and 12.125% Senior Discount Notes Due
2012 dated January 2002, and (b) any indentures, note purchase agreements or
similar documents entered into by Charter Holdings and/or Charter Communications
Holdings Capital Corp. on or after the Closing Date for the purpose of incurring
Indebtedness in exchange for, or proceeds of which are used to refinance, any of
the Indebtedness described in the foregoing clause (a), in each case, together
with all instruments and other agreements entered into by Charter Holdings or
Charter Communications Holdings Capital Corp. in connection therewith, as the
same may be refinanced, replaced, amended, supplemented or otherwise modified
from time to time.
 
“Charter Refinancing Indebtedness” means any Indebtedness of a Charter
Refinancing Subsidiary issued in exchange for, or the net proceeds of which are
used within 90 days after the date of issuance thereof to extend, refinance,
renew, replace, defease, purchase, acquire or refund (including successive
extensions, refinancings, renewals, replacements, defeasances, purchases,
acquisitions or refunds), Indebtedness initially incurred under any one or more
of the CCI Indentures, the Charter Holdings Indentures, the CCH I Indenture, the
CCH II Indenture, the CIH Indenture, the Senior Notes Indentures or this
Agreement; provided that:
 
(1) the principal amount (or accreted value, if applicable) of such Charter
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of, plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased, purchased,
acquired or refunded (plus the amount of reasonable fees, commissions and
expenses incurred in connection therewith); and
 
(2) such Charter Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased, purchased, acquired or
refunded.
 
“Charter Refinancing Subsidiary” means any direct or indirect, wholly owned
Subsidiary (and any related corporate co-obligor if such Subsidiary is a limited
liability company or other association not taxed as a corporation) of CCI or
Charter Communications Holding Company, LLC, which is or becomes a Parent.
 
“CIH” means CCH I Holdings, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CIH Indenture” means, collectively (a) the indenture pursuant to which the CIH
Notes are issued and (b) any indentures, note purchase agreements or similar
documents entered into by CIH and/or CCH I Holdings Capital Corp. on or after
the Closing Date for the purpose of incurring
 
-7-

--------------------------------------------------------------------------------


 
Indebtedness in exchange for, or the proceeds of which are used to refinance,
any of the Indebtedness outstanding under the CIH Indenture described in the
foregoing clause (a), in each case, together with all instruments and other
agreements entered into by CIH or CCH I Holdings Capital Corp. in connection
therewith, as the same may be refinanced, replaced, amended, supplemented or
otherwise modified from time to time.
 
“CIH Notes” means each of the following series of notes issued by CIH and CCH I
Holdings Capital Corp.: The 11.125% Senior Accreting Notes Due 2014, the 9.920%
Senior Accreting Notes Due 2014, the 10.00% Senior Accreting Notes Due 2014, the
11.75% Senior Accreting Notes Due 2014, the 13.50% Senior Accreting Notes Due
2014, and the 12.125% Senior Accreting Notes Due 2015.
 
“Closing Date” means October 17, 2005.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitments” means, as to any Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.1(a) in an aggregate amount not to exceed the
amount set forth under such Lender’s name in Schedule 2.1(a) opposite the
caption “Commitment Amount” or in the Assignment and Acceptance pursuant to
which a Lender acquires its Commitment, as the same may be adjusted pursuant to
Section 2.3. Commitments shall be reduced (i) on the date of making of any Loan,
by the amount of such Loan and (ii) to zero if an Event of Default has occurred
and is continuing and the Required Lenders so elect, as evidenced by a written
notice to the Borrower (and in any event upon expiration of the Availability
Period).
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Loan Party within the meaning of Section 4001
of ERISA or is part of a group that includes any Loan Party and that is treated
as a single employer under Section 414 of the Code.
 
“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall be entitled to receive any greater amount
pursuant to Section 2.11, 2.12, 2.13 or 9.5 than the designating Lender would
have been entitled to receive in respect of the extensions of credit made by
such Conduit Lender.
 
“Consolidated EBITDA” means with respect to any Person, for any period, the
consolidated net income (or net loss) of such Person and its Restricted
Subsidiaries for such period calculated in accordance with GAAP plus, to the
extent such amount was deducted in calculating such net income:
 
(1) Consolidated Interest Expense;
 
(2) income taxes;
 
(3) depreciation expense;
 
(4) amortization expense;
 
-8-

--------------------------------------------------------------------------------


 
(5) all other non-cash items, extraordinary items and nonrecurring and unusual
items (including any restructuring charges and charges related to litigation
settlements or judgments) and the cumulative effects of changes in accounting
principles reducing such net income, less all non-cash items, extraordinary
items, nonrecurring and unusual items and cumulative effects of changes in
accounting principles increasing such net income; and
 
(6) amounts actually paid during such period pursuant to a deferred compensation
plan; and
 
(7) for purposes of Section 6.9 only, Management Fees;
all as determined on a consolidated basis for such Person and its Restricted
Subsidiaries in conformity with GAAP, provided that Consolidated EBITDA shall
not include:
 
(x) the net income (or net loss) of any Person that is not a Restricted
Subsidiary (“Other Person”), except (i) with respect to net income, to the
extent of the amount of dividends or other distributions actually paid to such
Person or any of its Restricted Subsidiaries by such Other Person during such
period and (ii) with respect to net losses, to the extent of the amount of
investments made by such Person or any Restricted Subsidiary of such Person in
such Other Person during such period;
 
(y) solely for the purposes of calculating the amount of Restricted Payments
that may be made pursuant to Section 6.6(c)(3) (and in such case, except to the
extent includable pursuant to clause (x) above), the net income (or net loss) of
any Other Person accrued prior to the date it becomes a Restricted Subsidiary or
is merged into or consolidated with such Person or any Restricted Subsidiaries
or all or substantially all of the property and assets of such Other Person are
acquired by such Person or any of its Restricted Subsidiaries; and
 
(z) the net income of any Restricted Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such net income is not at the time of determination of
such Consolidated EBITDA permitted by the operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Restricted
Subsidiary (other than any agreement or instrument evidencing Indebtedness or
Preferred Stock (i) outstanding on the Closing Date, or (ii) incurred or issued
thereafter in compliance with Section 6.9, provided that (a) the terms of any
such agreement or instrument (other than Existing Indebtedness and any
modifications, increases or refinancings that are not materially more
restrictive taken as a whole) restricting the declaration and payment of
dividends or similar distributions apply only in the event of a default with
respect to a financial covenant or a covenant relating to payment (beyond any
applicable period of grace) contained in such agreement or instrument, (b) such
terms are determined by such Person to be customary in comparable financings and
(c) such restrictions are determined by the Borrower not to materially affect
the Borrower’s ability to make principal or interest payments on the Loans when
due).
 
“Consolidated Indebtedness” means, with respect to any Person as of any date of
determination, the sum, without duplication, of:
 
(1) the total amount of outstanding Indebtedness of such Person and its
Restricted Subsidiaries, plus
 
-9-

--------------------------------------------------------------------------------


 
(2) the total amount of Indebtedness of any other Person that has been
Guaranteed by the referent Person or one or more of its Restricted Subsidiaries,
plus
 
(3) the aggregate liquidation value of all Disqualified Stock of such Person and
all Preferred Stock of Restricted Subsidiaries of such Person, in each case,
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
 
(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including amortization or
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net payments (if any) pursuant to Hedging Obligations); and
 
(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; and
 
(3) any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries (whether or not such
Guarantee or Lien is called upon);
 
in each case, on a consolidated basis and in accordance with GAAP, excluding,
however, any amount of such interest of any Restricted Subsidiary of the
referent Person if the net income of such Restricted Subsidiary is excluded in
the calculation of Consolidated EBITDA pursuant to clause (z) of the definition
thereof (but only in the same proportion as the net income of such Restricted
Subsidiary is excluded from the calculation of Consolidated EBITDA pursuant to
clause (z) of the definition thereof).
 
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of CCI who:
 
(1) was a member of the Board of Directors of CCI on the Closing Date; or
 
(2) was nominated for election or elected to the Board of Directors of CCI with
the approval of a majority of the Continuing Directors who were members of such
Board of Directors of CCI at the time of such nomination or election or whose
election or appointment was previously so approved.
 
“Contractual Obligation” means as to any Person, any provision of any debt or
equity security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Covenant Date” means the earlier of (x) the date that at least a majority of
the Loans that have been outstanding have been exchanged for Series B Exchange
Notes (as described in Schedule I) and (y) the 546th day after the Initial
Borrowing Date.
 
“Credit Agreement” means the $6.5 billion Amended and Restated Credit Agreement
dated as of March 18, 1999, Amended and Restated as of April 27, 2004, by and
among Charter
 
-10-

--------------------------------------------------------------------------------


 
Communications Operating, LLC, as Borrower, CCO Holdings, LLC, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other parties thereto, as such
agreement may be amended or modified.
 
“Credit Facilities” means, with respect to the Borrower and/or its Restricted
Subsidiaries, one or more debt facilities or commercial paper facilities, in
each case with banks or other lenders (other than a Parent of the Borrower)
providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables) or letters
of credit, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.
 
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
 
“Designated Holding Companies” means the collective reference to Charter
Holdings and each direct and indirect Subsidiary, whether now existing or
hereafter created or acquired, of Charter Holdings of which the Borrower is a
direct or indirect Subsidiary.
 
“Disposition” means, with respect to any Person, any merger, consolidation or
other business combination involving such Person (whether or not such Person is
the surviving Person) or the sale, assignment, transfer, lease or conveyance or
other disposition of all or substantially all of such Person’s assets or Capital
Stock.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the sixth
anniversary of the Initial Borrowing Date. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Borrower to repurchase
such Capital Stock upon the occurrence of a change of control or an asset sale
shall not constitute Disqualified Stock if the terms of such Capital Stock
provide that the Borrower may not repurchase or redeem any such Capital Stock
pursuant to such provisions unless such repurchase or redemption complies with
Section 6.6.
 
“Documentation Agent”: as defined in the preamble hereto.
 
“Dollars” and “$” means dollars in lawful currency of the United States.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
 
“Environmental Laws” means any and all foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
-11-

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated thereunder.
 
“Eurocurrency Reserve Requirements” means for any day, as applied to a Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.
 
“Eurodollar Base Rate” means with respect to each day during each Interest
Period pertaining to a Loan, the rate per annum determined on the basis of the
rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein. In the event such rate cannot be determined by any of the
foregoing means, then until such rate can so be determined by any of such means,
the Eurodollar Base Rate shall equal the greater, as determined by the
Administrative Agent, of (i) the rate of interest publicly announced by the
Administrative Agent as its prime rate, from time to time, in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors) and (ii) the Federal Funds Effective Rate from
time to time plus 0.50%.
 
“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Loan, a rate per annum determined for such day in accordance
with the following formula (rounded upward to the nearest 1/100th of 1%):
 
                 Eurodollar Base Rate                  
1.00 - Eurocurrency Reserve Requirements
 
“Event of Default” means any of the events specified in Section 7, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.
 
“Exchange and Registration Rights Agreement” means the Exchange and Registration
Rights Agreement to be entered into relating to the Exchange Notes, with terms
and conditions substantially identical to the exchange and registration rights
agreement entered into by affiliates of the Borrower in connection with certain
exchange offers that were consummated on September 28, 2005, with such changes
as may be agreed with the Required Lenders.
 
“Exchange Documents” means the Exchange Note Indenture, the Exchange Notes and
the Exchange and Registration Rights Agreement.
 
-12-

--------------------------------------------------------------------------------


 
“Exchange Note Indenture” means the indenture to be entered into relating to the
Exchange Notes, having the terms and conditions as set forth in Schedule 1, with
such changes as may be agreed with the Required Lenders.
 
“Exchange Note Trustee” means the trustee under the Exchange Note Indenture,
which shall at all times be a corporation organized and doing business under the
laws of the United States or any state thereof, which is authorized under such
laws to exercise corporate trust powers and is subject to supervision or
examination by federal or state authority and which has a combined capital and
surplus of not less than $500.0 million.
 
“Exchange Notes” means the Series A Exchange Notes and the Series B Exchange
Notes, collectively, to be issued under the Exchange Note Indenture, having the
terms described in Schedule 1, with such changes as may be agreed with the
Required Lenders.
 
“Existing Indebtedness” means Indebtedness of the Borrower and its Restricted
Subsidiaries in existence on the Closing Date, until such amounts are repaid.
 
“FCC” means the Federal Communications Commission and any successor thereto.
 
“FCC License” means any community antenna relay service, broadcast auxiliary
license, earth station registration, business radio, microwave or special safety
radio service license issued by the FCC pursuant to the Communications Act of
1934, as amended.
 
“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
 
“Fee Letter” means the letter, dated October 14, 2005, among the parties hereto
relating to fees and the refinancing of the Commitments and the Loans and
Exchange Notes.
 
“Flow-Through Entity” means any Person that is not treated as a separate tax
paying entity for United States federal income tax purposes.
 
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funding Office” means the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Senior Notes Closing Date, provided that
for purposes of Section 4.1, “GAAP” means generally accepted accounting
principles in the United States as in effect from time to time.
 
-13-

--------------------------------------------------------------------------------


 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Guarantor”: as defined in the preamble hereto.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:
 
(1) interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements;
 
(2) interest rate option agreements, foreign currency exchange agreements,
foreign currency swap agreements; and
 
(3) other agreements or arrangements designed to protect such Person against
fluctuations in interest and currency exchange rates.
 
“IAI” means an institution that is an “accredited investor” as defined in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act that is not also a QIB.
 
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:
 
(1) in respect of borrowed money;
 
-14-

--------------------------------------------------------------------------------


 
(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);
 
(3) in respect of banker’s acceptances;
 
(4) representing Capital Lease Obligations;
 
(5) in respect of the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable; or
 
(6) representing the notional amount of any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the guarantee
by such Person of any indebtedness of any other Person.
 
The amount of any Indebtedness outstanding as of any date shall be:
 
(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and
 
(2) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.
 
“Indemnified Liabilities”: as defined in Section 9.5
 
“Indemnitee”: as defined in Section 9.5.
 
“Initial Borrowing Date” means the date of the first borrowing of Loans
hereunder.
 
“Initial Maturity Date” means the first anniversary of the Initial Borrowing
Date.
 
“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent” means pertaining to a condition of Insolvency.
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date” means, as to any Loan, the last day of each Interest
Period and the final maturity date of such Loan and the date of prepayment of
such Loan (other than through the issuance of Exchange Notes).
 
-15-

--------------------------------------------------------------------------------


 
“Interest Period” means as to any Loan, (a) initially, the period commencing on
the Initial Borrowing Date and ending three months thereafter; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period and ending three months thereafter; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
 
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day; and
 
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Investments” means, with respect to any Person, all investments by such Person
in other Persons, including Affiliates, in the forms of direct or indirect loans
(including guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business) and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
 
“KPMG” means KPMG, LLP.
 
“Lenders”: as defined in the preamble hereto.
 
“Leverage Ratio” means, as to the Borrower, as of any date, the ratio of:
 
(1) the Consolidated Indebtedness of the Borrower on such date to
 
(2) the aggregate amount of Consolidated EBITDA for the Borrower for the most
recently ended fiscal quarter for which internal financial statements are
available (the “Reference Period”) multiplied by four.
 
In addition to the foregoing, for purposes of this definition, “Consolidated
EBITDA” shall be calculated on a pro forma basis after giving effect to
 
(1) the borrowing of the Loans hereunder;
 
(2) the incurrence of the Indebtedness or the issuance of the Disqualified Stock
by the Borrower or a Restricted Subsidiary or Preferred Stock of a Restricted
Subsidiary (and the application of the proceeds therefrom) giving rise to the
need to make such calculation and any incurrence or issuance (and the
application of the proceeds therefrom) or repayment of other Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary, other than the
incurrence or repayment of Indebtedness for ordinary working capital purposes,
at any time subsequent to the beginning of the Reference Period and on or prior
to the date of determination, as if such incurrence (and the application of the
proceeds thereof), or the repayment, as the case may be, occurred on the first
day of the Reference Period; and
 
(3) any Dispositions or Asset Acquisitions (including any Asset Acquisition
giving rise to the need to make such calculation as a result of such Person or
one of its Restricted Subsidiaries (including any person that becomes a
Restricted Subsidiary as a result of such Asset
 
-16-

--------------------------------------------------------------------------------


 
Acquisition) incurring, assuming or otherwise becoming liable for or issuing
Indebtedness, Disqualified Stock or Preferred Stock) made on or subsequent to
the first day of the Reference Period and on or prior to the date of
determination, as if such Disposition or Asset Acquisition (including the
incurrence, assumption or liability for any such Indebtedness, Disqualified
Stock or Preferred Stock and also including any Consolidated EBITDA associated
with such Asset Acquisition, including any cost savings adjustments in
compliance with Regulation S-X promulgated by the SEC) had occurred on the first
day of the Reference Period.
 
“License” means as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
 
“Loan Documents” means this Agreement, the Fee Letter, the Exchange Documents
and any other agreements, documents or instruments to which any Loan Party is
party and which is designated as a Loan Document.
 
“Loan Maturity Date” means the date that is the first anniversary of the Initial
Borrowing Date; provided that, if any Loans are outstanding on such date, the
Loan Maturity Date shall be automatically extended until the sixth anniversary
of the Initial Borrowing Date.
 
“Loan Parties” means the Borrower and the Guarantor.
 
“Loans”: as defined in Section 2.1(a).
 
“Management Fees” means the fees (including expense reimbursements) payable to
any Parent pursuant to the management and mutual services agreements between any
Parent of the Borrower and Charter Communications Operating, LLC or between any
Parent of the Borrower and other Restricted Subsidiaries of the Borrower or
pursuant to the limited liability company agreements of certain Restricted
Subsidiaries as such management, mutual services or limited liability company
agreements exist on the Closing Date (or, if later, on the date any new
Restricted Subsidiary is acquired or created), including any amendment or
replacement thereof; provided that any such new agreements or amendments or
replacements of existing agreements, taken as a whole, are not more
disadvantageous to the Lenders in any material respect than such agreements
existing on the Closing Date; and further provided that such new, amended or
replacement management agreements do not provide for percentage fees, taken
together with fees under existing agreements, any higher than 3.5% of CCI’s
consolidated total revenues for the applicable payment period.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of any
material provision of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
-17-

--------------------------------------------------------------------------------


 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
 
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Proceeds” means (i) with respect to any Asset Sale, the aggregate cash
proceeds (including Cash Equivalents and readily marketable securities) received
by the Borrower or any of its Restricted Subsidiaries in respect of any Asset
Sale (including, without duplication, any cash received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale), net of
the direct costs relating to such Asset Sale, including legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result thereof or taxes paid or payable as a result thereof
(including amounts distributable in respect of owners’, partners’ or members’
tax liabilities resulting from such disposition), in each case after taking into
account any available tax credits or deductions and any tax sharing arrangements
and amounts required to be applied to the repayment of Indebtedness and (ii)
with respect to any Specified Offering, the aggregate cash proceeds (including
Cash Equivalents and readily marketable securities) received in respect thereof,
net of the direct costs relating to such Specified Offering, including legal,
accounting and investment banking fees, discounts and commissions.
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Non-Excluded Taxes”: as defined in Section 2.12(a).
 
“Non-Recourse Debt” means Indebtedness:
 
(1) as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;
 
(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Loans) of the Borrower or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and
 
(3) as to which the lenders have been notified in writing that they will not
have any recourse to the Capital Stock or assets of the Borrower or any of its
Restricted Subsidiaries.
 
“Non-U.S. Lender”: as defined in Section 2.12(d).
 
“Note” means a note in the form of Exhibit A, including the legend contained
thereon, appropriately completed.
 
-18-

--------------------------------------------------------------------------------


 
“Notice of Borrowing” means an irrevocable notice of borrowing, substantially in
the form of Exhibit I, to be delivered in connection with each extension of
credit hereunder.
 
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
 
“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
two Officers of the Borrower, one of whom must also be the principal executive
officer, the chief financial officer or the treasurer of CCI.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent” means CIH, Charter Holdings, Charter Communications Holding Company,
LLC, CCI, CCH I, CCH II and/or any direct or indirect Subsidiary of any of the
foregoing 100% of the Capital Stock of which is owned directly or indirectly by
one or more of the foregoing Persons, as applicable, and that directly or
indirectly beneficially owns 100% of the Capital Stock of the Borrower, and any
successor Person to any of the foregoing.
 
“Participant”: as defined in Section 9.6(c)(i).
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Debt”: as defined in Section 6.9.
 
“Permitted Investments” means, except as otherwise provided below:
 
(1) any Investment by the Borrower in a Restricted Subsidiary thereof, or any
Investment by a Restricted Subsidiary of the Borrower in the Borrower or in
another Restricted Subsidiary of the Borrower;
 
(2) any Investment in Cash Equivalents;
 
(3) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person, if as a result of such Investment:
 
(a) such Person becomes a Restricted Subsidiary of the Borrower; or
 
(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;
 
(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Section 6.10;
 
(5) any Investment made out of the net cash proceeds of the issue and sale
(other than to a Subsidiary of the Borrower) of Equity Interests (other than
Disqualified Stock) of the
 
-19-

--------------------------------------------------------------------------------


 
Borrower or capital contributions to the common equity of the Borrower, in each
case after the Senior Notes Closing Date, to the extent that such net cash
proceeds have not been applied to make a Restricted Payment or to effect other
transactions pursuant to Section 6.6 hereof (with the amount of usage of the
basket in this clause (5) being determined net of the aggregate amount of
principal, interest, dividends, distributions, repayments, proceeds or other
value otherwise returned or recovered in respect of any such Investment, but not
to exceed the initial amount of such Investment);
 
(6) other Investments in any Person (other than any Parent) having an aggregate
fair market value, when taken together with all other Investments in any Person
made by the Borrower and its Restricted Subsidiaries (without duplication)
pursuant to this clause (6) from and after the Senior Notes Closing Date, not to
exceed $750.0 million (initially measured on the date each such Investment was
made and without giving effect to subsequent changes in value, but reducing the
amount outstanding by the aggregate amount of principal, interest, dividends,
distributions, repayments, proceeds or other value otherwise returned or
recovered in respect of any such Investment, but not to exceed the initial
amount of such Investment) at any one time outstanding;
 
(7) Investments in customers and suppliers in the ordinary course of business
which either (A) generate accounts receivable or (B) are accepted in settlement
of bona fide disputes;
 
(8) Investments consisting of payments by the Borrower or any of its
Subsidiaries of amounts that are neither dividends nor distributions but are
payments of the kind described in clause (4) of the second paragraph of Section
6.6 to the extent such payments constitute Investments;
 
(9) regardless of whether a Default then exists, Investments in any Unrestricted
Subsidiary made by the Borrower and/or any of its Restricted Subsidiaries with
the proceeds of distributions from any Unrestricted Subsidiary received
subsequent to the Senior Notes Closing Date; and
 
(10) Investments that result from, or are, the transactions described in clause
(1) of the definition of “Specified Offering” (including, by way of example, the
acquisition of any of the securities referred to in such clause (1) in exchange
for Indebtedness or Equity Interests by CCI or any of its Subsidiaries);
 
provided that, prior to the Covenant Date, (i) Investments permitted under
clause (6) above shall not exceed $ 100 million in the aggregate and (ii)
Investments under clauses (5) and (9) shall not be Permitted Investments.
 
“Permitted Liens” means:
 
(1) Liens on the assets of the Borrower securing Indebtedness and other
obligations under any of the Credit Facilities;
 
(2) Liens in favor of the Lenders or Agents;
 
(3) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation and do not
extend to any assets other than those of
 
-20-

--------------------------------------------------------------------------------


 
the Person merged into or consolidated with the Borrower and related assets,
such as the proceeds thereof;
 
(4) Liens on property existing at the time of acquisition thereof by the
Borrower; provided that such Liens were in existence prior to the contemplation
of such acquisition;
 
(5) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;
 
(6) purchase money mortgages or other purchase money Liens (including any
Capital Lease Obligations) incurred by the Borrower upon any fixed or capital
assets acquired on or after the Closing Date or purchase money mortgages
(including Capital Lease Obligations) on any such assets, whether or not
assumed, existing at the time of acquisition of such assets, whether or not
assumed, so long as
 
(i)such mortgage or Lien does not extend to or cover any of the assets of the
Borrower, except the asset so developed, constructed, or acquired, and directly
related assets such as enhancements and modifications thereto, substitutions,
replacements, proceeds (including insurance proceeds), products, rents and
profits thereof, and
 
(ii)such mortgage or Lien secures the obligation to pay all or a portion of the
purchase price of such asset, interest thereon and other charges, costs and
expenses (including the cost of design, development, construction, acquisition,
transportation, installation, improvement, and migration) and is incurred in
connection therewith (or the obligation under such Capital Lease Obligation)
only;
 
(7) Liens existing on the Closing Date and replacement Liens therefor that do
not encumber additional property;
 
(8) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;
 
(9) statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts not yet delinquent
or being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;
 
(10) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;
 
(11) Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligation, bankers’ acceptance, surety and
appeal bonds, government contracts, performance and return-of-money bonds and
other obligations of a similar nature incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money);
 
(12) easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries;
 
-21-

--------------------------------------------------------------------------------


 
(13) Liens of franchisors or other regulatory bodies arising in the ordinary
course of business;
 
(14) Liens arising from filing Uniform Commercial Code financing statements
regarding leases or other Uniform Commercial Code financing statements for
precautionary purposes relating to arrangements not constituting Indebtedness;
 
(15) Liens arising from the rendering of a final judgment or order against the
Borrower or any of its Restricted Subsidiaries that does not give rise to an
Event of Default;
 
(16) Liens securing reimbursement obligations with respect to letters of credit
that encumber documents and other property relating to such letters of credit
and the products and proceeds thereof;
 
(17) Liens encumbering customary initial deposits and margin deposits, and other
Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business, in each case, securing Indebtedness
under Hedging Obligations and forward contracts, options, future contracts,
future options or similar agreements or arrangements designed solely to protect
the Borrower or any of its Restricted Subsidiaries from fluctuations in interest
rates, currencies or the price of commodities;
 
(18) Liens consisting of any interest or title of licensor in the property
subject to a license;
 
(19) Liens on the Capital Stock of Unrestricted Subsidiaries;
 
(20) Liens arising from sales or other transfers of accounts receivable which
are past due or otherwise doubtful of collection in the ordinary course of
business;
 
(21) Liens incurred in the ordinary course of business of the Borrower and its
Restricted Subsidiaries with respect to obligations which in the aggregate do
not exceed $50 million at any one time outstanding;
 
(22) Liens in favor of the Lenders or Agents arising under the provisions of
Section 9.5 of this Agreement and similar provisions under other debt-related
agreements and indentures; and
 
(23) Liens securing Permitted Refinancing Indebtedness, to the extent that the
Indebtedness being refinanced was secured or was permitted to be secured by such
Liens.
 
“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used, within 60 days after the date of issuance thereof, to extend,
refinance, renew, replace, defease or refund, other Indebtedness of the Borrower
or any of its Restricted Subsidiaries (other than intercompany Indebtedness);
provided that unless permitted otherwise by this Agreement, no Indebtedness of
any Restricted Subsidiary may be issued in exchange for, nor may the net
proceeds of Indebtedness be used to extend, refinance, renew, replace, defease
or refund, Indebtedness of the Borrower; provided further that:
 
(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed,
 
-22-

--------------------------------------------------------------------------------


 
replaced, defeased or refunded (plus the amount of reasonable expenses incurred
in connection therewith), except to the extent that any such excess principal
amount (or accreted value, as applicable) would be then permitted to be incurred
by other provisions of Section 6.9;
 
(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; and
 
(3) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Loans, such Permitted
Refinancing Indebtedness has a final maturity date later than the final maturity
date of, and is subordinated in right of payment to, the Loans on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded.
 
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof or any other entity.
 
“Plan” means at a particular time, any employee benefit plan that is covered by
Title IV of ERISA and in respect of which a Loan Party or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
 
“Pole Agreement” means any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any CATV System.
 
“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which, by its terms, is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).
 
“Productive Assets” means assets (including assets of a Person owned directly or
indirectly through ownership of Capital Stock) of a kind used or useful in the
Cable Related Business.
 
“Properties”: as defined in Section 4.17(a).
 
“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act of 1933, as amended.
 
“Qualified Parent Company” means CCI or any of its direct or indirect
Subsidiaries, in each case provided that the Borrower shall be a direct or
indirect Subsidiary of such Person.
 
“Register”: as defined in Section 9.6(b)(iv).
 
-23-

--------------------------------------------------------------------------------


 
 
“Regulation U” means Regulation U of the Board as in effect from time to time.
 
“Related Party” means
 
(1) the spouse or an immediate family member, estate or heir of Paul G. Allen;
or
 
(2) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding an 80% or more
controlling interest of which consist of Paul G. Allen and/or such other Persons
referred to in the immediately preceding clause (1).
 
“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
§ 4043.
 
“Required Lenders” means, at any date, Lenders having or holding Loans and
Commitments representing more than 50% of the sum of Loans and Commitments
outstanding at such date; provided that, for purposes of Sections 7 and 9.1
“Required Lenders” shall mean, at any date, Persons having or holding Loans,
Series A Exchange Notes and Commitments representing more than 50% of the sum of
Loans, Series A Exchange Notes and Commitments outstanding at such date.
 
“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Payments”: as defined in Section 6.6.
 
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
 
“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc. or any successor to the rating agency business thereof.
 
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Senior Notes Closing Date” means November 10, 2003.
 
“Senior Notes Indentures” means the indentures entered into by the Borrower with
respect to its 8.75% Senior Notes due 2013 and its Senior Floating Rate Notes
due 2010 and any indentures, note purchase agreements or similar documents
entered into by the Borrower for the purpose of incurring Indebtedness in
exchange for, or the net proceeds of which are used to refinance, any of the
Indebtedness
 
-24-

--------------------------------------------------------------------------------


 
described above, in each case, together with all instruments and other
agreements entered into by the Borrower in connection therewith, as any of the
foregoing may be refinanced, replaced, amended, supplemented or otherwise
modified from time to time.
 
“Series A Exchange Notes” means the notes described as such in Schedule 1
hereto.
 
“Series B Exchange Notes” means the notes described as such in Schedule 1
hereto.
 
“Shell Subsidiary” means any Subsidiary of the Borrower that is a “shell”
company having (a) assets (either directly or through any Subsidiary or other
Equity Interests) with an aggregate value not exceeding $100,000 and (b) no
operations.
 
“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.
 
“Solvent” means when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed or contingent, matured or unmatured, disputed or undisputed, or
secured or unsecured.
 
“Specified Offering” means any private or public underwritten offering or any
issuance of any equity or debt by CCI or any of its Subsidiaries; provided that
none of the following shall constitute a Specified Offering:
 
(1) any exchange, offering, incurrence or issuance of Indebtedness or Equity
Interests by CCI or any of its Subsidiaries (other than any exchange, offering
or issuance of common equity interests by a Subsidiary of the Borrower to a
Person other than the Borrower or a Subsidiary of the Borrower) for, or the Net
Proceeds of which are used to defease, redeem, repurchase, prepay, repay,
discharge or otherwise acquire or retire any of the following: (a) the
securities described in clause (i) of the definition of the Cable USA Preferred
Stock, (b) the senior convertible notes due 2006 and 2009 of CCI, (c) the
approximately $106 million 8.250% senior notes due 2007 of Charter Holdings and
(d) the approximately $115 million face value senior discount notes due 2008
issued by Renaissance Media (Louisiana) LLC, Renaissance Media (Tennessee) LLC
and Renaissance Media Holdings Capital Corporation; in each case including the
accrued and unpaid interest thereon or dividends related thereto and the direct
costs relating thereto; provided that such exchange, offering, incurrence or
issuance does not otherwise violate any terms of this Agreement;
 
(2) any such transaction that would otherwise constitute both an Asset Sale
pursuant to clause (2) of the definition thereof and a Specified Offering;
 
-25-

--------------------------------------------------------------------------------


 
 
(3) any incurrence of Indebtedness permitted to be incurred under clauses (1)
(but only to the extent permitted by clause (2) of the last paragraph of Section
6.9), (2), (3), (4), (5) (but only to the extent relating to clause (4) of the
second paragraph of Section 6.9), (6), (7), (8) and (10) of the second paragraph
of Section 6.9;
 
(4) issuances of Equity Interests of CCI, in the ordinary course of business, to
employees of CCI and its Subsidiaries; and
 
(5) the incurrence or issuance by CCI or any of its Restricted Subsidiaries of
intercompany Indebtedness or Equity Interests between or among CCI and any of
its Restricted Subsidiaries (other than any issuance of common equity interests
by a Subsidiary of the Borrower to a Person other than the Borrower or a
Subsidiary of the Borrower); provided that (x) such incurrence or issuance is
not otherwise prohibited by this Agreement, and (y) (i) any subsequent issuance
or transfer of Equity Interests that results in any such Indebtedness being held
by a Person other than CCI or a Restricted Subsidiary thereof and (ii) any sale
or other transfer of any such Indebtedness to a Person that is not either CCI or
a Restricted Subsidiary thereof, shall be deemed, in each case, to constitute an
incurrence of such Indebtedness that was not permitted by this clause (5).
 
“Spread” means 450 basis points on the Initial Borrowing Date, which shall
increase by (a) an additional 25 basis points on the day immediately following
the last day of the six-month period following the Initial Borrowing Date, (b)
an additional 25 basis points on the day immediately following the last day of
each of the next two subsequent three-month periods and (c) 62.5 basis points on
the date immediately following the last day of each of the next two subsequent
three-month periods; provided that if on any date the Eurodollar Base Rate is
being determined pursuant to the third sentence of the definition thereof, then
on each such date the then applicable Spread (determined in accordance with the
immediately prior sentence) shall be reduced by 100 basis points. By way of
example, if the Initial Borrowing Date were the 14th day of January, the first
“step-up” would occur on July 15.
 
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness on the Closing Date, or, if none, the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
 
“Subsidiary” means, with respect to any Person
 
(1) any corporation, association or other business entity of which at least 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof) and, in the case of any such entity of which
50% of the total voting power of shares of Capital Stock is so owned or
controlled by such Person or one or more of the other Subsidiaries of such
Person, such Person and its Subsidiaries also have the right to control the
management of such entity pursuant to contract or otherwise; and
 
(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or of one or more Subsidiaries of such Person
(or any combination thereof).
 
-26-

--------------------------------------------------------------------------------


 
When used without reference to any other Person, the term “Subsidiary” shall
mean a Subsidiary of the Borrower.
 
“Total Commitments” means the sum of the Commitments then in effect.
 
“Transferee” means any Assignee or Participant.
 
“United States” means the United States of America.
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to a board resolution, but only to the extent that such
Subsidiary:
 
(1) has no Indebtedness other than Non-Recourse Debt;
 
(2) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any Restricted Subsidiary thereof unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower unless such terms
constitute Restricted Investments permitted under Section 6.7, Permitted
Investments, Asset Sales permitted under Section 6.10 or sale and leaseback
transactions permitted under Section 6.11;
 
(3) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;
 
(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries; and
 
(5) does not own any Capital Stock of any Restricted Subsidiary of the Borrower.
 
Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
shall be evidenced to the Administrative Agent by delivering to the
Administrative Agent a certified copy of the board resolution giving effect to
such designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions and was permitted by Section 6.7. If, at
any time, any Unrestricted Subsidiary would fail to meet the preceding
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Indebtedness of
such Subsidiary shall be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 6.9, the Borrower shall be in default of
Section 6.9. The Board of Directors of the Borrower may at any time designate
any Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation shall be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary and
such designation shall only be permitted if:
 
(1) such Indebtedness is permitted under Section 6.9 calculated on a pro forma
basis as if such designation had occurred at the beginning of the four-quarter
reference period; and
 
(2) no Default or Event of Default would be in existence immediately following
such designation.
 
-27-

--------------------------------------------------------------------------------


 
“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.
 
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors or comparable governing body of such Person.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
 
(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(b) the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by
 
(2) the then outstanding principal amount of such Indebtedness.
 
“Wholly Owned Restricted Subsidiary” of any Person means a Restricted Subsidiary
of such Person where all of the outstanding common equity interests or other
ownership interests of such Restricted Subsidiary (other than directors’
qualifying shares) shall at the time be owned by such Person and/or by one or
more Wholly Owned Restricted Subsidiaries of such Person.
 
1.2.    Other Definitional Provisions.
 
(a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to the Borrower and its Subsidiaries not defined in Section 1.1
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP, (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings), and
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Equity Interests, securities, revenues,
accounts, leasehold interests, contract rights and any other “assets” as such
term is defined under GAAP.
 
(c)  The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
 
2.1.    Commitments. Subject to and upon the terms and conditions herein set
forth, each Lender agrees, severally and not jointly, to make loans
(collectively, the “Loans”), during the Availability Period, to the Borrower,
which Loans (i)  once repaid, may not be reborrowed, (ii) shall not exceed
 
-28-

--------------------------------------------------------------------------------


 
for any such Lender that aggregate principal amount that equals the Commitment
of such Lender at such time and (iii) shall not exceed for all Lenders at any
time outstanding the aggregate principal amount that equals the Total
Commitments then in effect.
 
2.2.    Procedure for Borrowing. In order to effect a borrowing hereunder, the
Borrower shall give the Administrative Agent a Notice of Borrowing (which notice
must be received by the Administrative Agent prior to 1:00 P.M., New York City
time, three (3) Business Days prior to the requested Borrowing Date, specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date (which must
be during the Availability Period). Each borrowing shall be in an aggregate
amount equal to $50,000,000 or a whole multiple of $10,000,000 in excess thereof
or in an amount equal to the remaining Commitments. Upon receipt of any Notice
of Borrowing from the Borrower, the Administrative Agent shall promptly notify
each Lender thereof. Each Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available not later than
1:00 P.M., New York City time, to the Borrower by the Administrative Agent
crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent. In no event
may the Borrower request more than four borrowings hereunder.
 
Without duplication of the fee set forth in Section 2.6, the Borrower agrees to
pay to the Administrative Agent the fees in the amounts and on the dates
previously agreed to in the Fee Letter.
 
2.3.    Reduction and Termination of Commitments.
 
(a)    Voluntary Termination and Reduction. The Borrower shall have the right,
upon written notice delivered to the Administrative Agent no later than 1:00
P.M., New York City time, at least three (3) Business Days prior to the proposed
date of termination or reduction, to irrevocably terminate the Total Commitments
or, from time to time, reduce the Total Commitments. Any such reduction shall be
in an amount equal to $10,000,000, or a whole multiple of $1,000,000 in excess
thereof.
 
(b)    Mandatory Reduction. The Total Commitments shall be reduced by an amount
equal to 100% of the Net Proceeds from Asset Sales (regardless of whether the
proceeds are used for a purpose described in clause (1) or (2) of the third
paragraph of Section 6.10) immediately upon the consummation of such Asset Sale,
except to the extent such Net Proceeds have been, or are then being used, to
repay Loans.
 
The Total Commitments shall be reduced by an amount equal to 100% of the Net
Proceeds from each Specified Offering (to the extent such proceeds are not then
used to repay Loans) immediately upon the consummation of such Specified
Offering.
 
(c)    The Commitments shall terminate as of 5:00 P.M. (New York time) on
September 29, 2006.
 
Any reduction of Commitments pursuant to this Section 2.3 shall be applied
pro rata to permanently reduce the Commitment of each of the Lenders.
 
2.4.    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 1:00
P.M., New York City time, at least three Business Days prior thereto, which
notice shall specify the date and amount of prepayment; provided that if a Loan
is prepaid
 
-29-

--------------------------------------------------------------------------------


 
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.13. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid. Partial prepayments of
Loans shall be in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.
 
2.5.    Mandatory Prepayments.
 
(a)    If on any date CCI or any of its Subsidiaries shall receive Net Proceeds
from any Specified Offering, 100% of such Net Proceeds (“Allocated Proceeds”)
shall be applied toward the prepayment of the Loans, the redemption of Series A
Exchange Notes, if any, and an offer to purchase Series B Exchange Notes, if
any. Allocated Proceeds shall be allocated on a pro rata basis to the prepayment
of Loans, the redemption of Series A Exchange Notes and the offer to repurchase
Series B Exchange Notes, in accordance with the then respective principal
amounts of Loans, Series A Exchange Notes and Series B Exchange Notes
outstanding on the date of receipt of such Net Proceeds (the amount so initially
allocated to each of the Loans, Series A Exchange Notes and Series B Exchange
Notes being referred to as its “Initial Allocation”), provided that any portion
of such proceeds not used for required purchases of Series B Exchange Notes
shall be reallocated to the prepayment of Loans and redemption of Series A
Exchange Notes on such a pro rata basis (based on the respective principal
amounts thereof). If no Series B Exchange Notes are then outstanding, the
Borrower shall prepay Loans and give a notice of redemption with respect to
outstanding Series A Exchange Notes promptly (but no later than two (2) Business
Days) after receipt of the Allocated Proceeds in amounts equal to the Initial
Allocations thereto. If any Series B Exchange Notes are then outstanding, the
Borrower shall (x) (i) prepay Loans in the amount equal to the Initial
Allocation to such Loans promptly (but no later than two (2) Business Days)
after receipt of the Allocated Proceeds, (ii) give a notice of redemption with
respect to the outstanding Series A Exchange Notes in an amount equal to the
Initial Allocation to such Series A Exchange Notes promptly (but no later than
two (2) Business Days) after receipt of the Allocated Proceeds and (iii) make an
offer to repurchase Series B Exchange Notes in an amount equal to the Initial
Allocation to such Series B Exchange Notes promptly (but no later than two (2)
Business Days) after receipt of the Allocated Proceeds, which offer shall expire
no later than the 20th Business Day after the commencement thereof, and (y) (i)
upon receipt of such Allocated Proceeds, the Borrower shall deposit Allocated
Proceeds in an amount equal to the Initial Allocation to Series B Exchange Notes
in an account in the name of the Borrower to be maintained with the
Administrative Agent for the duration of such offer and (ii) upon expiration of
such offer, the Borrower shall prepay Loans and Series A Exchange Notes on a pro
rata basis (based on the respective principal amounts thereof) in an amount
equal to the deposited Allocated Proceeds not used to repurchase Series B
Exchange Notes in such offer.
 
(b)    The Net Proceeds from Asset Sales that are not used for a purpose
described in clause (1) or (2) of the third paragraph of Section 6.10
("Allocated Asset Sale Proceeds") shall be applied toward the prepayment of the
Loans, an offer to purchase Series A Exchange Notes, if any, and an offer to
purchase Series B Exchange Notes, if any. The offer to purchase Series A
Exchange Notes shall be made on the same date as the offer to purchase Series B
Exchange Notes. Allocated Asset Sale Proceeds shall be allocated on a pro rata
basis to the prepayment of Loans, the offer to repurchase Series A Exchange
Notes and the offer to repurchase Series B Exchange Notes in accordance with the
respective principal amounts of Loans, Series A Exchange Notes and Series B
Exchange Notes outstanding on the date of the offers to purchase, provided that
any portion of such proceeds not used for required purchases of Series A
Exchange Notes or Series B Exchange Notes shall be reallocated to the prepayment
of Loans.
 
-30-

--------------------------------------------------------------------------------


 
(c)    Each prepayment of the Loans under this Section 2.5 shall be in an amount
equal to 100% of the aggregate principal amount of the Loans to be prepaid
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
 
2.6.    Ticking Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a nonrefundable fee for the period from and including
the Closing Date through the last day of the Availability Period, calculated at
0.50% per annum on the average daily unused Total Commitments, which fee shall
be paid on (i) each Borrowing Date with respect to the amount borrowed and (ii)
September 29, 2006.
 
2.7.    Interest Rates and Payment Dates.
 
(a)    Each Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate then in
effect, plus the Spread, as then in effect.
 
(b)    If all or a portion of any amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to the rate then
applicable to the outstanding Loans, plus 2% from the date of such non-payment
until such amount is paid in full (as well after as before judgment).
 
(c)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (b) of this Section shall
be payable from time to time on demand.
 
(d)    The Loans made by each Lender shall each be represented by a Note.
 
2.8.    Computation of Interest and Fees.
 
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the Spread or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a).
 
2.9.    [Intentionally Omitted]
 
2.10.    Pro Rata Treatment and Payments.
 
(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of the fee described in Section 2.6, and any
reduction of the Commitments shall be made pro rata according to the Commitments
of the Lenders.
 
-31-

--------------------------------------------------------------------------------


 
(b)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
Amounts prepaid on account of the Loans may not be reborrowed.
 
(c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
 
(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Loans, on
demand, from the Borrower. Nothing in this paragraph shall be deemed to limit
the rights of the Administrative Agent or the Borrower against any Lender.
 
(e)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment being made hereunder that the
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.
 
2.11.    Requirements of Law.
 
(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not hav-
 
-32-

--------------------------------------------------------------------------------


 
ing the force of law) from any central bank or other Governmental Authority made
subsequent to the Closing Date:
 
(i)    shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.12(a) and changes in the rate of tax on the overall net
income of such Lender);
 
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
 
(iii)    shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making or maintaining
Loans or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall within ten (10) Business Days pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable provided that the Borrower
shall not be required to compensate a Lender pursuant to this paragraph for any
amounts related to any such adoption, change or issuance of a request or
directive that occurs more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
 
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.
 
(c)    As a condition to receiving any compensation pursuant to this Section,
the Lender must submit to the Borrower an Officers’ Certificate certifying as to
any additional amounts payable pursuant to this Section (with a copy to the
Administrative Agent). Such certificate shall be conclusive in the absence of
manifest error. The obligations of the Borrower pursuant to this Section shall
sur-
 
-33-

--------------------------------------------------------------------------------


 
vive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
2.12.    Taxes.
 
(a)    All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time the Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
 
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
 
(d)    Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a
 
-34-

--------------------------------------------------------------------------------


 
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation). In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). The inability of a Non-U.S. Lender
(or a Transferee) to deliver any form pursuant to this Section 2.12(d) as a
result of a change in law after the date such Lender (or a Transferee) becomes a
Lender (or a Transferee) hereunder or as a result of a change in circumstances
of the Borrower or the use of proceeds of such Lender’s (or Transferee’s) Loans
shall not constitute a failure to comply with this Section 2.12(d) and
accordingly the indemnities to which such Person is entitled pursuant to this
Section 2.12 shall not be affected as a result of such inability. If a Lender
(or Transferee) as to which the preceding sentence does not apply is unable to
deliver any form pursuant to this Section 2.12(d), the sole consequence of such
failure to deliver as a result of such inability shall be that the indemnity
described in Section 2.12(a) hereof for any Non-Excluded Taxes shall not be
available to such Lender or Transferee with respect to the period that would
otherwise be covered by such form.
 
(e)    A Lender that is entitled to an exemption from non-U.S. withholding tax
under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding, provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.
 
(f)    Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to Section 2.12(a) shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Borrower if the making of such a
filing would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue.
 
(g)    The agreements in this Section 2.12 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.13.    Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of
Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment of Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of Loans
on a day that is not the last day of an Interest Period with respect thereto.
Such indemnification may include an amount equal to the excess, if any, of (i)
the amount of interest that would have accrued on the amount so prepaid, or not
so borrowed for the period from the date of such prepayment or of such failure
to borrow to the last day of such Interest Period (or, in the case of a failure
to borrow, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Spread included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. As a
condition to receiving any compensation pursuant to this Section, the Lender
must submit to the Borrower
 
-35-

--------------------------------------------------------------------------------


 
an Officers’ Certificate certifying as to any additional amounts payable
pursuant to this Section (with a copy to the Administrative Agent). Such
certificate shall be conclusive in the absence of manifest error. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
 
2.14.    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.11 or 2.12(a) or (b) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 2.14 shall affect or postpone
any of the obligations of any Borrower or the rights of any Lender pursuant to
Section 2.11 or 2.12(a).
 
2.15.    Repayment of Loans. The Borrower shall repay all outstanding Loans on
the Loan Maturity Date (subject to the proviso to the definition of “Loan
Maturity Date”).
 
2.16.    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.11 or 2.12(a) or (b) defaults in its obligation to make Loans hereunder, with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.14 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.11 or 2.12(a), (iv) the replacement financial institution shall
purchase all Loans and other amounts owing to such replaced Lender on or prior
to the date of replacement at a price equal to the principal amount thereof plus
accrued interest and fees, (v) the Borrower shall be liable to such replaced
Lender under Section 2.13 if any Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.11 or 2.12(a), as the case may
be, and (viii) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.
 
SECTION 3.    REPRESENTATIONS AND WARRANTIES OF THE LENDERS
 
Each Lender that is party hereto on the Closing Date or that becomes a
transferee under Section 9.6 represents and warrants to the Loan Parties as of
the date hereof (or as of the date of transfer, as applicable) as follows:
 
        (a) Such Lender intends to make (or, in the case of a transferee
acquire) the Loan and acquire its Note for its own account (subject to the
provisions of Sections 9.6(b) and 9.6(c) of the Credit Agreement) and not with a
view to any sale or transfer that would violate the registration requirements of
the Securities Act.


(b) Such Lender understands that (i) the Loans and Notes have not been
registered under the Securities Act, (ii) the Loans and Notes are being issued
in a transaction that does not require registration under the Securities Act and
(iii) the Loans and Notes are subject to the transfer and assignment provisions
contained in Sections 9.6(b) and 9.6(c) of the Credit Agreement.


-36-

--------------------------------------------------------------------------------


 
(c) Such Lender is either (i) an IAI, (ii) a QIB or (iii) (in the case of a
Lender that is a party hereto on the Closing Date) is sophisticated with respect
to decisions to acquire assets of the type represented by the Loans and Notes
and is experienced in acquiring assets of such type.
 
SECTION 4.    REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower and the Guarantor hereby jointly and
severally represent and warrant to the Administrative Agent and each Lender
that:
 
4.1.    Financial Condition. The audited consolidated balance sheet of the
Borrower as at December 31, 2004, and the unaudited consolidated balance sheets
of the Borrower at March 31, and June 30, 2005 and the related audited (or
unaudited in the case of the periods ended March 31 and June 30, 2005)
consolidated statements of operations and cash flows for the fiscal year (or
period, as the case may be) ended on such date, have been prepared based on the
best information available to the Borrower as of the date of delivery thereof,
and present fairly the consolidated financial condition of the Borrower as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the period then ended. All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
KPMG and disclosed therein). The Borrower and its Subsidiaries do not have, as
of such date, any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in such financial statements.
 
4.2.    No Change. Since December 31, 2004, there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
 
4.3.    Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) except in the case of any Shell Subsidiary, is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign entity and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law, in each case with respect to clauses (b), (c) and (d), except as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
4.4.    Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is (or is to become) a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents to which
it is (or is to become) a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, other than those
that have been obtained or made and are in full force and effect. This Agreement
(when executed) will have been duly executed and delivered on behalf of each
Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution
 
-37-

--------------------------------------------------------------------------------


 
will constitute, a valid and legally binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5.    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof, and the consummation of each of the transactions referred to
in Section 5.1 (including the execution, delivery and performance of each of the
agreements referred to therein), will not violate any Requirement of Law or any
material Contractual Obligation of any Designated Holding Company, the Borrower
or any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens permitted by Section 6.13).
 
4.6.    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Loan Party or any of its Subsidiaries, or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.
 
4.7.    No Default. None of the Borrower or any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
 
4.8.    Ownership of Property; Liens. Each of the Borrower and its Subsidiaries
has marketable title to, or a valid leasehold interest in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material property, and none of such property is subject to any Lien except Liens
not prohibited by Section 6.13.
 
4.9.    Intellectual Property. Each of the Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted, except as could not reasonably be
expected to have a Material Adverse Effect. No claim has been asserted and is
pending by any Person challenging or questioning the use, validity or
effectiveness of any Intellectual Property owned or licensed by the Borrower or
any of its Subsidiaries that could reasonably be expected to result in a breach
of the representation and warranty set forth in the first sentence of this
Section 4.9, nor does the Borrower know of any valid basis for any such claim.
The use of all Intellectual Property necessary for the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, does not infringe on the
rights of any Person in such a manner that could reasonably be expected to
result in a breach of the representation and warranty set forth in the first
sentence of this Section 4.9.
 
4.10.    Taxes. Each of the Borrower and each of its Subsidiaries (other than
Shell Subsidiaries) has filed or caused to be filed all federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than those with respect
to which the amount or validity thereof are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be); no tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.
 
-38-

--------------------------------------------------------------------------------


 
4.11.    Federal Regulations. No part of the proceeds of any Loans will be used
(a) for “buying” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.
 
4.12.    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by, and payment made
to, employees of the Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.
 
4.13.    ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $1,000,000. Neither any Loan Party nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither any Loan Party nor, to any Loan
Party’s knowledge, any Commonly Controlled Entity would become subject to any
material liability under ERISA if any Loan Party or any Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No Multiemployer Plan of any Loan Party or any Commonly
Controlled Entity is in Reorganization or Insolvent.
 
4.14.    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
4.15.    [Intentionally Omitted].
 
4.16.    Use of Proceeds. The proceeds of the Loans shall be used to maintain a
cash balance at the Borrower or for a purpose that meets the requirements of
clause (a)(iii) or (b) of the definition of “Qualified Indebtedness” under the
Credit Agreement. The Exchange Notes, when issued, shall constitute “Qualified
Indebtedness” under the Credit Agreement.
 
4.17.    Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
(a)    the facilities and properties owned, leased or operated by the Borrower
or any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materi-
 
-39-

--------------------------------------------------------------------------------


 
als of Environmental Concern in amounts or concentrations or under circumstances
that constitute or constituted a violation of, or could give rise to liability
under, any Environmental Law;
 
    (b)    neither the Borrower nor any of its Subsidiaries has received or is
aware of any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower or any of its Subsidiaries (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(c)    Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
 
(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;
 
(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws;
 
(f)    the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g)    neither the Borrower nor any of its respective Subsidiaries has assumed
any liability of any other Person under Environmental Laws.
 
4.18.    Certain Cable Television Matters. Except as, in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect:
 
(a)    (i) the Borrower and its Subsidiaries possess all Authorizations
necessary to own, operate and construct the CATV Systems or otherwise for the
operations of their businesses and are not in violation thereof and (ii) all
such Authorizations are in full force and effect and no event has occurred that
permits, or after notice or lapse of time could permit, the revocation,
termination or material and adverse modification of any such Authorization;
 
(b)    neither the Borrower nor any of its Subsidiaries is in violation of any
duty or obligation required by the Communications Act of 1934, as amended, or
any FCC rule or regulation applicable to the operation of any portion of any of
the CATV Systems;
 
(c)    (i) there is not pending or, to the best knowledge of the Borrower,
threatened, any action by the FCC to revoke, cancel, suspend or refuse to renew
any FCC License held by the  
-40-

--------------------------------------------------------------------------------


 
Borrower or any of its Subsidiaries and (ii) there is not pending or, to the
best knowledge of the Borrower, threatened, any action by the FCC to modify
adversely, revoke, cancel, suspend or refuse to renew any other Authorization;
and
 
(d)    there is not issued or outstanding or, to the best knowledge of the
Borrower, threatened, any notice of any hearing, violation or complaint against
the Borrower or any of its Subsidiaries with respect to the operation of any
portion of the CATV Systems and the Borrower has no knowledge that any Person
intends to contest renewal of any Authorization.
 
4.19.    Accuracy of Information, Etc. he information, other than projections,
contained in this Agreement, the other Loan Documents, and the other documents,
certificates or statements furnished by or on behalf of any Loan Party to the
Agents or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, as
supplemented from time to time prior to the date this representation and
warranty is made or deemed made, do not, when taken with all other such
statements and SEC reports, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained herein
or therein, in light of the circumstances under which they were made, not
misleading. There is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in an SEC report or in any other documents, certificates and statements
furnished to the Agents and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.
 
4.20.    Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the financing transactions referred to herein will be,
Solvent.
 
4.21.    Certain Tax Matters. As of the Closing Date, the Borrower and each of
its Subsidiaries (other than any such Subsidiary that is organized as a
corporation) is a Flow-Through Entity.
 
4.22.    No Burdensome Restrictions. No Contractual Obligation of any Loan Party
could reasonably be expected to have a Material Adverse Effect.
 
4.23.    Refinancings. Each Loan Party has the power, authority and legal right,
and has taken all necessary action, to authorize the execution, delivery and
performance of all Exchange Documents, and CCI has engaged the Investment Bank
(as defined in the Fee Letter) on the terms and conditions required thereby.
 
SECTION 5.    CONDITIONS PRECEDENT
 
5.1.    Conditions to Effectiveness. The effectiveness of this Agreement on the
Closing Date is subject to the satisfaction of each of the following conditions
precedent:
 
(a)    Credit Agreement; Notes. This Agreement shall have been executed and
delivered by the Agents, the Borrower, the Guarantor and the Lenders and each
Lender shall have received a Note, duly completed.
 
(b)    Payment of Fees, Expenses, Etc. The Borrower shall have paid all fees and
expenses (i) required to be paid herein for which invoices have been presented
or (ii) as otherwise agreed to be paid on the Closing Date. The Fee Letter shall
have been executed and delivered by the parties thereto.
 
-41-

--------------------------------------------------------------------------------


    
(c)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the Borrower dated the Closing Date, reasonably
satisfactory to the Administrative Agent.
 
(d)    Legal Opinions. On the Closing Date, the Administrative Agent shall have
received the legal opinions of (i) the in-house counsel of the Borrower, (ii)
Gibson, Dunn & Crutcher LLP, counsel to the Borrower and (iii) Cole, Raywid &
Braverman, L.L.P., special regulatory counsel to the Borrower, in each case in
form and substance reasonably satisfactory to the Administrative Agent.
 
(e)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of each Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.
 
5.2.    Conditions to Each Loan. The agreement of each Lender to make any Loan
requested to be made by it on any date is subject to the satisfaction of each of
the following conditions precedent:
 
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except for any representation and warranty that is made as
of a specified earlier date, in which case such representation and warranty
shall have been true and correct in all material respects as of such earlier
date).
 
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.
 
(c)    Credit Agreement Both before and after giving effect to such borrowing,
the conditions to borrowing under the Credit Agreement shall then be satisfied
with the terms and conditions of such Credit Agreement being those in effect on
the Closing Date; provided that (i) amendments or waivers with respect to
Section 7.1 of the Credit Agreement shall be given effect and (ii) the condition
to borrowing set forth in Section 5.2(a) of the Credit Agreement need not be
satisfied with respect to the representations and warranties contained in
Section 4.20 of the Credit Agreement.
 
(d)    Officers’ Certificate. Each Lender shall have received an Officers’
Certificate to the effect set forth in Exhibit 5.2(d), appropriately completed.
 
Each request for a borrowing by the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such request and
as of the date of the making of such Loan that the conditions contained in this
Section 5.2 have been satisfied.
 
SECTION 6.    COVENANTS
 
The Borrower hereby agrees that, from and after the Closing Date so long as the
Commitments remain in effect, or any Loan or other amount is owing to any Lender
or any Agent hereunder, the following covenants shall apply:
 
-42-

--------------------------------------------------------------------------------


 
6.1.    Payment of Obligations. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect or where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower or its Subsidiaries, as the case may be.
 
The Borrower shall comply with all of its agreements contained in the Fee
Letter, including the paragraph thereof relating to Securities (as defined in
the Fee Letter). The Borrower shall use the net cash proceeds received by it
from the sale of any Securities (as defined in the Fee Letter) to repay the
Loans and/or Exchange Notes to the extent required hereby and thereby.
 
6.2.    Reports. The Borrower shall furnish to the Lenders the following, within
the time periods specified in the SEC’s rules and regulations, including:
 
(1)    all quarterly and annual financial information that would be required to
be contained in a filing with the SEC on Forms 10-Q and 10-K if the Borrower
were required to file such forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section and, with
respect to the annual information only, a report on the annual consolidated
financial statements of the Borrower by its independent public accountants;
 
(2)    all current reports that would be required to be filed with the SEC on
Form 8-K if the Borrower were required to file such reports; and
 
(3)    prior to the Covenant Date, promptly, such additional financial and other
information as any Lender may from time to time reasonably request.
 
Notwithstanding anything in this Agreement to the contrary, information required
to be delivered pursuant to this Section 6.2 or Section 6.3 (i) may be delivered
by e-mail and (ii) shall be deemed to have been delivered on the date on which
Borrower provides notice (including, notice by e-mail) to Administrative Agent
(which notice Administrative Agent will convey promptly to the Lenders) that
such information has been posted on the SEC’s website on the Internet at
http://www.sec.gov or at another website identified in such notice and
accessible by the Lenders without charge; provided that such notice may be
included in a certificate delivered pursuant to Section 6.3.
 
6.3.    Compliance Certificate.
 
(a)    The Borrower shall deliver to the Administrative Agent, within 90 days
after the end of each fiscal year, an Officers’ Certificate stating that a
review of the activities of the Borrower and its Subsidiaries during the
preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether the Borrower has kept, observed,
performed and fulfilled its obligations under this Agreement, and further
stating, as to each such Officer signing such certificate, that to the best of
his or her knowledge the Borrower has kept, observed, performed and fulfilled
each and every covenant contained in this Agreement and is not in default in the
performance or observance of any of the terms, provisions and conditions of this
Agreement (or, if a Default or Event of Default shall have occurred, describing
all such Defaults or Events of Default of which he or she may have knowledge and
what action the Borrower is taking or proposes to take with respect thereto).
 
-43-

--------------------------------------------------------------------------------


 
(b)    Prior to the Covenant Date, so long as not contrary to the then current
recommendations of the American Institute of Certified Public Accountants, the
year-end financial statements delivered pursuant to Section 6.2 above shall be
accompanied by a written statement of the Borrower’s independent public
accountants (each of whom shall be a firm of established national reputation)
that in making the examination necessary for certification of such financial
statements, nothing has come to their attention that would lead them to believe
that the Borrower has violated any provisions of this Article 6 or, if any such
violation has occurred, specifying the nature and period of existence thereof,
it being understood that such accountants shall not be liable directly or
indirectly to any Person for any failure to obtain knowledge of any such
violation. In the event that, after the Borrower has used its reasonable best
efforts to obtain the written statement of the Borrower’s independent public
accountants required by the provisions of this paragraph, such statement cannot
be obtained, the Borrower shall deliver, in satisfaction of its obligations
under this Section 6.3(b), an Officers’ Certificate (i) certifying that it has
used its reasonable best efforts to obtain such required statement but was
unable to do so and (ii) attaching the written statement of the Borrower’s
accountants that the Borrower received in lieu thereof.
 
(c)    The Borrower shall deliver to the Administrative Agent, forthwith upon
any Officer of the Borrower becoming aware of any Default or Event of Default,
an Officers’ Certificate specifying such Default or Event of Default and what
action the Borrower is taking or proposes to take with respect thereto.
 
6.4.    Taxes, etc.
 
(a)    The Borrower shall pay, and shall cause each of its Restricted
Subsidiaries to pay, prior to delinquency, all material taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
likely to result in a material adverse effect on the Borrower and its Restricted
Subsidiaries, taken as a whole.
 
(b)    Prior to the Covenant Date, the Borrower will comply, and shall cause
each of its Restricted Subsidiaries to comply, in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or properties except if the failure to
comply therewith could not reasonably be expected to result in a material
adverse effect on the Borrower and its Restricted Subsidiaries, taken as a
whole.
 
6.5.    Stay, Extension and Usury Laws. The Borrower covenants (to the extent
that it may lawfully do so) that it shall not at any time insist upon, plead, or
in any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Agreement; and the
Borrower (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it shall not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Administrative Agent, but shall suffer and permit the execution
of every such power as though no such law has been enacted.
 
6.6.    Restricted Payments. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly:
 
(a)    declare or pay any dividend or make any other payment or distribution on
account of its or any of its Restricted Subsidiaries’ Equity Interests
(including any payment in connection with any merger or consolidation involving
the Borrower or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests in their capacity as such (other than dividends or distributions
payable (x) solely
 
-44-

--------------------------------------------------------------------------------


 
in Equity Interests (other than Disqualified Stock) of the Borrower, or (y) in
the case of the Borrower and its Restricted Subsidiaries, to the Borrower or a
Restricted Subsidiary thereof);
 
(b)    purchase, redeem or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving the Borrower or any of its
Restricted Subsidiaries) any Equity Interests of the Borrower or any direct or
indirect Parent of the Borrower or any Restricted
Subsidiary of the Borrower (other than, in the case of the Borrower and its
Restricted Subsidiaries, any such Equity Interests owned by the Borrower or any
of its Restricted Subsidiaries); or
 
(c)    make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any Indebtedness of the Borrower that is
subordinated to the Loans, except a payment of interest or principal at the
Stated Maturity thereof,
 
(all such payments and other actions set forth in clauses (a) through (c) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:
 
(1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
 
(2) the Borrower would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Leverage Ratio test set
forth in the first paragraph of Section 6.9; and
 
(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries from
and after the Senior Notes Closing Date (excluding Restricted Payments permitted
by clauses (2), (3), (4), (5), (6), (7), (8) and (9) of the next succeeding
paragraph), shall not exceed, at the date of determination, the sum of:
 
(a) an amount equal to 100% of the Consolidated EBITDA of the Borrower for the
period beginning on the first day of the fiscal quarter commencing October 1,
2003 to the end of the Borrower’s most recently ended full fiscal quarter for
which internal financial statements are available, taken as a single accounting
period, less the product of 1.3 times the Consolidated Interest Expense of the
Borrower for such period, plus
 
(b) an amount equal to 100% of Capital Stock Sale Proceeds less any amount of
such Capital Stock Sale Proceeds used in connection with an Investment made on
or after the Closing Date pursuant to clause (5) of the definition of “Permitted
Investments,”plus
 
(c) $100 million.
 
So long as no Default has occurred and is continuing or would be caused thereby,
the preceding provisions shall not prohibit:
 
(1) the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Agreement;
 
 
-45-

--------------------------------------------------------------------------------


 
(2) the redemption, repurchase, retirement, defeasance or other acquisition of
any subordinated Indebtedness of the Borrower in exchange for, or out of the net
proceeds of, the substantially concurrent sale (other than to a Subsidiary of
the Borrower) of Equity Interests of the Borrower (other than Disqualified
Stock); provided that the amount of any such net cash proceeds that are utilized
for any such redemption, repurchase, retirement, defeasance or other acquisition
shall be excluded from clause (3) (b) of the preceding paragraph;
 
(3) the defeasance, redemption, repurchase or other acquisition of subordinated
Indebtedness of the Borrower or any of its Restricted Subsidiaries with the net
cash proceeds from an incurrence of Permitted Refinancing Indebtedness;
 
(4) regardless of whether a Default then exists, the payment of any dividend or
distribution made in respect of any calendar year or portion thereof during
which the Borrower or any of its Subsidiaries is a Person that is not treated as
a separate tax paying entity for United States federal income tax purposes by
the Borrower and its Subsidiaries (directly or indirectly) to the direct or
indirect holders of the Equity Interests of the Borrower or its Subsidiaries
that are Persons that are treated as a separate tax paying entity for United
States federal income tax purposes, in an amount sufficient to permit each such
holder to pay the actual income taxes (including required estimated tax
installments) that are required to be paid by it with respect to the taxable
income of any Parent (through its direct or indirect ownership of the Borrower
and/or its Subsidiaries), the Borrower, its Subsidiaries or any Unrestricted
Subsidiary, as applicable, in any calendar year, as estimated in good faith by
the Borrower or its Subsidiaries, as the case may be;
 
(5) regardless of whether a Default then exists, the payment of any dividend by
a Restricted Subsidiary of the Borrower to the holders of its common Equity
Interests on a pro rata basis;
 
(6) [RESERVED];
 
(7) the repurchase, redemption or other acquisition or retirement for value, or
the payment of any dividend or distribution to the extent necessary to permit
the repurchase, redemption or other acquisition or retirement for value, of any
Equity Interests of the Borrower or a Parent of the Borrower held by any member
of the Borrower’s, such Parent’s or any Restricted Subsidiary’s management
pursuant to any management equity subscription agreement or stock option
agreement entered into in accordance with the policies of the Borrower, any
Parent or any Restricted Subsidiary; provided that the aggregate price paid for
all such repurchased, redeemed, acquired or retired Equity Interests shall not
exceed $10 million in any fiscal year of the Borrower;
 
(8) payment of fees in connection with any acquisition, merger or similar
transaction in an amount that does not exceed an amount equal to 1.25% of the
transaction value of such acquisition, merger or similar transaction; and
 
(9) additional Restricted Payments directly or indirectly to CCH II or any other
Parent (i) regardless of whether a Default (other than a Default under
Section 7.1(a), (b) or (g) or (h)) exists, for the purpose of enabling Charter
Holdings, CIH, CCH I, CCH II and/or any Charter Refinancing Subsidiary to pay
interest when due on Indebtedness under the Charter Holdings Indentures, the CCH
II Indentures, the CCH I Indenture, the CIH Indenture and/or any Charter
Refinancing Indebtedness, (ii) for the purpose of enabling CCI and/or any
Charter Refinancing Subsidiary to pay interest when due on Indebtedness under
the CCI Indentures and/or any Charter Refinancing Indebtedness and (iii) so long
as the Borrower would have been permitted, at the time of such Restricted
 
-46-

--------------------------------------------------------------------------------


 
Payment and after giving pro forma effect thereto as if such Restricted Payment
had been made at the beginning of the applicable quarter period, to incur at
least $1.00 of additional Indebtedness pursuant to the Leverage Ratio test set
forth in the first paragraph of Section 6.9, (A) to the extent required to
enable CCH II, CCH I, CIH, Charter Holdings, CCI or any Charter Refinancing
Subsidiary to defease, redeem, repurchase, prepay, repay, discharge or otherwise
acquire or retire Indebtedness under the CCH II Indentures, the CCH I Indenture,
the CIH Indenture, the Charter Holdings Indentures, the CCI Indentures or any
Charter Refinancing Indebtedness (including any expenses incurred by any Parent
in connection therewith) or (B) consisting of purchases, redemptions or other
acquisitions by the Borrower or its Restricted Subsidiaries of Indebtedness
under the CCH II Indentures, the CCH I Indenture, the CIH Indenture, the Charter
Holdings Indentures, the CCI Indentures or any Charter Refinancing Indebtedness
(including any expenses incurred by the Borrower and its Restricted Subsidiaries
in connection therewith) and the distribution or loan to or investment in any
Parent of Indebtedness so purchased, redeemed or acquired.
 
Notwithstanding the foregoing provisions of this Section 6.6, prior to the
Covenant Date, Borrower shall not make, or permit any of its Restricted
Subsidiaries to make, directly or indirectly, any Restricted Payments other
than:
 
(A) under (and subject to the provisions of) clauses (4), (5), (7) and (8), and
sub clauses (i) and (ii) of clause (9) of the immediately foregoing paragraph;
 
(B) to any Qualified Parent Company to permit such Qualified Parent Company to
pay (i) attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred for the purpose of any issuance, sale or incurrence by such
Qualified Parent Company of Equity Interests or Indebtedness (including in
connection with an exchange of securities or a tender for outstanding debt
securities) to the extent that such Qualified Parent Company does not have a
combination of cash on hand and the cash proceeds of such issuance, sale or
incurrence sufficient to pay such amounts, (ii) the costs and expenses of any
offer to exchange privately placed securities in respect of the foregoing for
publicly registered securities or any similar concept having a comparable
purpose, or (iii) other administrative expenses (including legal, accounting,
other professional fees and costs, printing and other such fees and expenses)
incurred in the ordinary course of business, in an aggregate amount in the case
of this clause (iii) not to exceed $5,000,000 in any fiscal year;
 
(C)  so long as no Default or Event of Default is then in existence, the
Borrower and its Restricted Subsidiaries may make Restricted Payments to the
extent that they result from, or are, the transactions described in clause (1)
of the definition of Specified Offering (including, by way of example, the
distribution to any Parent of (i) any of the securities referred to in such
clause (1) that are acquired by the Borrower or any of its Subsidiaries or (ii)
amounts required to defease, redeem, repurchase, prepay, repay, discharge or
otherwise acquire or retire any such securities); and
 
(D) so long as no Default or Event of Default is then in existence, additional
Restricted Payments that, when taken together with any Restricted Investment
permitted under the last paragraph of Section 6.7, do not exceed $50.0 million
in the aggregate.
 
It is understood that (i) if the provisions of clauses (A), (B), (C) or (D) are
met, the Borrower and its Restricted Subsidiaries may make the Restricted
Payments described therein irrespective of whether or not the conditions in
clauses (1), (2) or (3) of the first paragraph of this Section 6.6 are
satisfied, and (ii) for purposes of determining, at any time on and after the
Covenant Date, the availability under the baskets set forth in the first two
paragraphs of this Section 6.6, any such Restricted Payments made pursuant to
 
-47-

--------------------------------------------------------------------------------


 
clauses (B), (C) and (D) of this paragraph, prior to the Covenant Date, shall be
treated as though they had been made pursuant to the first two paragraphs of
this Section 6.6 without giving any effect to this third paragraph of this
Section 6.6.
 
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or any of its Restricted
Subsidiaries pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this covenant shall be
determined by the Board of Directors of the Borrower, whose resolution with
respect thereto shall be delivered to the Administrative Agent. Such Board of
Directors’ determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing if the
fair market value exceeds $100 million.
 
Not later than the date of making any Restricted Payment involving an amount or
fair market value in excess of $10 million, the Borrower shall deliver to the
Administrative Agent an Officers’ Certificate stating that such Restricted
Payment is permitted and setting forth the basis upon which the calculations
required by this Section 6.6 were computed, together with a copy of any fairness
opinion or appraisal required by this Agreement.
 
6.7.    Investments. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly:
 
(1)    make any Restricted Investment; or
 
(2)    allow any of its Restricted Subsidiaries to become an Unrestricted
Subsidiary,
unless, in each case:
 
 (a)     no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
 
 (b)    the Borrower would, at the time of, and after giving effect to, such
Restricted Investment or such designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 6.9.
 
After the Covenant Date, an Unrestricted Subsidiary may be redesignated as a
Restricted Subsidiary if such redesignation would not cause a Default.
 
Notwithstanding the foregoing provisions of this Section 6.7, prior to the
Covenant Date, Restricted Investments by the Borrower and its Restricted
Subsidiaries shall only be permitted to be made in an amount, when taken
together with any Restricted Payments made under clause (D) of the third
paragraph of Section 6.6, not to exceed $50.0 million in the aggregate.
 
6.8.    Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Borrower shall not, directly or indirectly, create or permit to exist or become
effective any encumbrance or restriction on the ability of any of its Restricted
Subsidiaries to:
 
(1)    pay dividends or make any other distributions on its Capital Stock to the
Borrower or any of its Restricted Subsidiaries, or with respect to any other
interest or participation
 
-48-

--------------------------------------------------------------------------------


        
        in, or measured by, its profits, or pay any Indebtedness owed to the
Borrower or any of its Restricted Subsidiaries;
 
(2)    make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or
 
(3)    transfer any of its properties or assets to the Borrower or any of its
Restricted Subsidiaries.
 
However, the preceding restrictions shall not apply to encumbrances or
restrictions existing under or by reason of:
 
(A) Existing Indebtedness, contracts and other instruments as in effect on the
Closing Date and any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings thereof,
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are not materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in the most restrictive Existing Indebtedness,
contracts or other instruments, as in effect on the Closing Date;
 
(B) this Agreement and the Exchange Notes;
 
(C) applicable law;
 
(D) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Borrower or any of its Restricted Subsidiaries as in effect at the time
of such acquisition (except to the extent such Indebtedness was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired; provided that in the case of Indebtedness, such Indebtedness was
permitted by the terms of this Agreement to be incurred;
 
(E) customary non-assignment provisions in leases, franchise agreements and
other commercial agreements entered into in the ordinary course of business;
 
(F) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions on the property so acquired of the nature
described in clause (3) of the preceding paragraph;
 
(G) any agreement for the sale or other disposition of Capital Stock or assets
of a Restricted Subsidiary of the Borrower that restricts distributions by such
Restricted Subsidiary pending such sale or other disposition;
 
(H) Permitted Refinancing Indebtedness; provided that the restrictions contained
in the agreements governing such Permitted Refinancing Indebtedness are not
materially more restrictive at the time such restrictions become effective,
taken as a whole, than those contained in the agreements governing the
Indebtedness being refinanced;
 
(I) Liens securing Indebtedness or other obligations otherwise permitted to be
incurred under Section 6.13 that limit the right of the Borrower or any of its
Restricted Subsidiaries to dispose of the assets subject to such Lien;
 
-49-

--------------------------------------------------------------------------------


 
 (J) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements and other similar agreements entered into
in the ordinary course of business;
 
(K) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
 
(L) restrictions contained in the terms of Indebtedness or Preferred Stock
permitted to be incurred under Section 6.9; provided that such restrictions are
not materially more restrictive, taken as a whole, than the terms contained in
the most restrictive, together or individually, of the Credit Facilities and
other Existing Indebtedness as in effect on the Closing Date; and
 
(M) restrictions that are not materially more restrictive, taken as a whole,
than customary provisions in comparable financings and that the management of
the Borrower determines, at the time of such financing, will not materially
impair the Borrower’s ability to make payments as required hereunder.
 
6.9.     Incurrence of Indebtedness and Issuance of Preferred Stock. The
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt) and the
Borrower shall not issue any Disqualified Stock and shall not permit any of its
Restricted Subsidiaries to issue any shares of Disqualified Stock or Preferred
Stock; provided that the Borrower or any of its Restricted Subsidiaries may
incur Indebtedness, the Borrower may issue Disqualified Stock and subject to the
final paragraph of this covenant below, Restricted Subsidiaries of the Borrower
may issue Preferred Stock if the Leverage Ratio of the Borrower and its
Restricted Subsidiaries would have been not greater than 4.5 to 1.0 determined
on a pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, at
the beginning of the most recently ended fiscal quarter.
 
So long as no Default shall have occurred and be continuing or would be caused
thereby, the first paragraph of this covenant shall not prohibit the incurrence
of any of the following items of Indebtedness (collectively, “Permitted Debt”):
 
(1)    the incurrence by the Borrower and its Restricted Subsidiaries of
Indebtedness under Credit Facilities; provided that the aggregate principal
amount of all Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding under this clause (1) for all Credit Facilities of the Borrower and
its Restricted Subsidiaries after giving effect to such incurrence does not
exceed an amount equal to $9.75 billion less the aggregate amount of all Net
Proceeds from Asset Sales applied by the Borrower or any of its Restricted
Subsidiaries to repay any such Indebtedness under a Credit Facility pursuant to
Section 6.10;
 
(2)    the incurrence by the Borrower and its Restricted Subsidiaries of
Existing Indebtedness (other than under Credit Facilities);
 
(3)    the incurrence by the Borrower and the Guarantor of Indebtedness under
this Agreement, and any refinancings thereof represented by the Exchange Notes
and any Securities (as defined in the Fee Letter);
 
(4)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obliga-
 
-50-

--------------------------------------------------------------------------------


 
tions, in each case, incurred for the purpose of financing all or any part of
the purchase price or cost of construction or improvement (including the cost of
design, development, construction, acquisition, transportation, installation,
improvement, and migration) of Productive Assets of the Borrower or any of its
Restricted Subsidiaries, in an aggregate principal amount not to exceed,
together with any related Permitted Refinancing Indebtedness permitted by clause
(5) below, $75 million at any time outstanding;
 
(5)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace, in whole or in part, Indebtedness
(other than intercompany Indebtedness) that was permitted by this Agreement to
be incurred under this clause (5), the first paragraph of this covenant or
clauses (2), (3) or (4) of this paragraph;
 
(6)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries; provided that:
 
(a)    if the Borrower is the obligor on such Indebtedness, such Indebtedness
must be expressly subordinated to the prior payment in full in cash of all
obligations with respect to the Loans; and
 
(b)    (i) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than the Borrower or a
Restricted Subsidiary thereof and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an incurrence
of such Indebtedness that was not permitted by this clause (6);
 
(7)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Hedging Obligations that are incurred for the purpose of fixing or hedging
interest rate risk with respect to any floating rate Indebtedness that is
permitted by the terms of this Agreement to be outstanding;
 
(8)    the guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of a Restricted Subsidiary of the Borrower that was permitted to be
incurred by another provision of this Section 6.9;
 
(9)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount at any time outstanding
under this clause (9), not to exceed $300 million; and
 
(10)    the accretion or amortization of original issue discount and the write
up of Indebtedness in accordance with purchase accounting.
 
For purposes of determining compliance with this Section 6.9, any Indebtedness
under Credit Facilities outstanding on the Closing Date shall be deemed to have
been incurred pursuant to clause (1) above and, in the event that an item of
proposed Indebtedness (other than any Indebtedness initially deemed on the
Closing Date to be incurred under clause (1) above) (a) meets the criteria of
more than one of the categories of Permitted Debt described in clauses (1)
through (10) above or (b) is entitled to be incurred pursuant to the first
paragraph of this covenant, the Borrower shall be permitted to classify and from
time to time to reclassify such item of Indebtedness in any manner that complies
with this cove-
 
-51-

--------------------------------------------------------------------------------


 
nant. Once any item of Indebtedness is so reclassified, it shall no longer be
deemed outstanding under the category of Permitted Debt, where initially
incurred or previously reclassified. For avoidance of doubt, Indebtedness
incurred pursuant to a single agreement, instrument, program, facility or line
of credit may be classified as Indebtedness arising in part under one of the
clauses listed above or under the first paragraph of this covenant, and in part
under any one or more of the other clauses listed above, to the extent that such
Indebtedness satisfies the criteria for such classification.
 
Notwithstanding the foregoing, in no event shall any Restricted Subsidiary of
the Borrower consummate a Subordinated Debt Financing or a Preferred Stock
Financing. A “Subordinated Debt Financing” or a “Preferred Stock Financing,” as
the case may be, with respect to any Restricted Subsidiary of the Borrower shall
mean a public offering or private placement (whether pursuant to Rule 144A under
the Securities Act or otherwise) of Subordinated Notes or Preferred Stock
(whether or not such Preferred Stock constitutes Disqualified Stock), as the
case may be, of such Restricted Subsidiary to one or more purchasers (other than
to one or more Affiliates of the Borrower). “Subordinated Notes” with respect to
any Restricted Subsidiary of the Borrower shall mean Indebtedness of such
Restricted Subsidiary that is contractually subordinated in right of payment to
any other Indebtedness of such Restricted Subsidiary (including Indebtedness
under Credit Facilities), provided that the foregoing shall not apply to
priority of Liens, including by way of intercreditor agreements. The foregoing
limitation shall not apply to:
 
(a)    any Indebtedness or Preferred Stock of any Person existing at the time
such Person is merged with or into or becomes a Subsidiary of the Borrower;
provided that such Indebtedness or Preferred Stock was not incurred or issued in
connection with, or in contemplation of, such Person merging with or into, or
becoming a Subsidiary of, the Borrower, and
 
(b)    any Indebtedness or Preferred Stock of a Restricted Subsidiary issued in
connection with, and as part of the consideration for, an acquisition, whether
by stock purchase, asset sale, merger or otherwise, in each case involving such
Restricted Subsidiary, which Indebtedness or Preferred Stock is issued to the
seller or sellers of such stock or assets; provided that such Restricted
Subsidiary is not obligated to register such Indebtedness or Preferred Stock
under the Securities Act or obligated to provide information pursuant to Rule
144A under the Securities Act.
 
Notwithstanding the foregoing provisions of this Section 6.9, prior to the
Covenant Date, the following additional limitations shall apply:
 
(1) the Borrower and its Restricted Subsidiaries shall not be permitted to incur
any Indebtedness under clause (9) of the second paragraph of this Section 6.9;
 
(2) the Indebtedness permitted to be incurred under clause (1) of the second
paragraph of this Section 6.9 shall be limited to (x) borrowings under the
Credit Agreement outstanding on the Closing Date and (y) Revolving Loans under
the Credit Agreement in an aggregate amount not to exceed (when added together
with any Revolving Loans outstanding on the Closing Date) $1.5 billion; and
 
(3) Indebtedness may not be incurred to refinance Indebtedness of CCI or any of
its Subsidiaries, provided that this clause (3) shall not prohibit (i) the
transactions described in clause (1) of the definition of Specified Offering or
clause (5) of the first paragraph of this Section 6.9, to the extent it relates
to Indebtedness permitted by clause (4) of the first paragraph of this Section
6.9 or (ii) refinancings of Loans and Exchange Notes through (x) the issuance of
Exchange Notes as contemplated by this Agreement and/or Securities (as defined
in the Fee Letter) as con-
 
-52-

--------------------------------------------------------------------------------


    
    templated by the Fee Letter or (y) other Indebtedness, the net proceeds of
which are used to repay, all Loans and Exchange Notes and all other monetary
obligations hereunder.
 
6.10.    Limitation on Asset Sales. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, consummate an Asset Sale unless:
 
(1) the Borrower or such Restricted Subsidiary receives consideration at the
time of  such Asset Sale at least equal to the fair market value of the assets
or Equity Interests issued or  sold or otherwise disposed of;
 
(2) such fair market value is determined by the Board of Directors of the
Borrower and evidenced by a resolution of such Board of Directors set forth in
an Officers’ Certificate delivered to the Administrative Agent; and
 
(3) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary is in the form of cash, Cash Equivalents or readily
marketable securities.
 
For purposes of this Section 6.10, each of the following shall be deemed to be
cash:
 
(a)  any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet) of the Borrower or any Restricted Subsidiary thereof
(other than contingent liabilities and liabilities that are by their terms
subordinated to the Loans) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Borrower or such
Restricted Subsidiary from further liability;
 
(b)    any securities, notes or other obligations received by the Borrower or
any such Restricted Subsidiary from such transferee that are converted by the
recipient thereof into cash, Cash Equivalents or readily marketable securities
within 60 days after receipt thereof (to the extent of the cash, Cash
Equivalents or readily marketable securities received in that conversion); and
 
(c)    Productive Assets.
 
Within 18 months after the receipt of any Net Proceeds from an Asset Sale, the
Borrower or a Restricted Subsidiary thereof shall apply an amount equal to such
Net Proceeds at its option:
 
(1) to repay debt under Credit Facilities or any other Indebtedness of the
Restricted Subsidiaries of the Borrower (other than Indebtedness represented
solely by a guarantee of a Restricted Subsidiary of the Borrower);
 
(2) to invest in Productive Assets; provided that any such amount of Net
Proceeds which the Borrower or a Restricted Subsidiary thereof has committed to
invest in Productive Assets within 18 months of the applicable Asset Sale may be
invested in Productive Assets within two years of such Asset Sale; or
 
(3) to repay the Loans and repurchase Exchange Notes in accordance with Section
2.5(b).
 
6.11.    Sale and Leaseback Transactions. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, enter into any sale and leaseback
transaction; provided that the Borrower and its Restricted Subsidiaries may
enter into a sale and leaseback transaction if:
 
-53-

--------------------------------------------------------------------------------


                                   
(1)    the Borrower or such Restricted Subsidiary could have
 
(a)    incurred Indebtedness in an amount equal to the Attributable Debt
relating to such sale and leaseback transaction under the Leverage Ratio test in
the first paragraph of Section 6.9 and
 
(b)    incurred a Lien to secure such Indebtedness pursuant to Section 6.13 or
the definition of Permitted Liens; and
 
(2)    the transfer of assets in that sale and leaseback transaction is
permitted by, and the Borrower or such Restricted Subsidiary applies the
proceeds of such transaction in compliance with, Section 6.10.
 
The foregoing restrictions shall not apply to a sale and leaseback transaction
if the lease is for a period, including renewal rights, of not in excess of
three years.
 
6.12.    Transactions with Affiliates. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
unless:
 
(1)    such Affiliate Transaction is on terms that are not less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with a Person who is not an Affiliate; and
 
(2)    the Borrower delivers to the Administrative Agent:
 
(a)    with respect to any Affiliate Transaction, or series of related Affiliate
Transactions, involving aggregate consideration given or received by the
Borrower or any such Restricted Subsidiary in excess of $15 million, a
resolution of the Board of Directors of the Borrower or CCI set forth in an
Officers’ Certificate certifying that such Affiliate Transaction complies with
this Section 6.12 and that such Affiliate Transaction has been approved by a
majority of the members of such Board of Directors; and
 
(b)    with respect to any Affiliate Transaction, or series of related Affiliate
Transactions, involving aggregate consideration given or received by the
Borrower or any Restricted Subsidiary in excess of $50 million, an opinion as to
the fairness to the Lenders of such Affiliate Transaction from a financial point
of view issued by an accounting, appraisal or investment banking firm of
national standing.
 
The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:
 
(1) any existing employment agreements and employee benefit arrangements
(including stock purchase or option agreements, deferred compensation plans, and
retirement, savings or similar plans) entered into by the Borrower or any of its
Subsidiaries and any employment agreements and employee benefit arrangements
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;
 
 
-54-

--------------------------------------------------------------------------------


 
(2) transactions between or among the Borrower and/or its Restricted
Subsidiaries;
 
(3) payment of reasonable directors fees to Persons who are not otherwise
Affiliates of the Borrower and customary indemnification and insurance
arrangements in favor of directors, regardless of affiliation with the Borrower
or any of its Restricted Subsidiaries;
 
(4) payment of Management Fees;
 
(5) Restricted Payments that are permitted by Section 6.6 and Restricted
Investments that are permitted by Section 6.7;
 
(6) Permitted Investments;
 
(7) transactions pursuant to agreements existing on the Closing Date, as in
effect on the Closing Date, or as subsequently modified, supplemented, or
amended, to the extent that any such modifications, supplements or amendments
comply with the applicable provisions of the first paragraph of this Section
6.12; and
 
(8) contributions to the common equity capital of the Borrower or the issue or
sale of Equity Interests of the Borrower.
 
6.13.    Liens. The Borrower shall not, directly or indirectly, create, incur,
assume or suffer to exist any Lien of any kind securing Indebtedness,
Attributable Debt or trade payables on any asset of the Borrower, whether owned
on the Closing Date or thereafter acquired, except Permitted Liens.
 
6.14.    Existence. Subject to Section 6.16, the Borrower shall do or cause to
be done all things necessary to preserve and keep in full force and effect (i)
its limited liability company existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Borrower or any such Subsidiary and (ii) the rights (charter and statutory),
licenses and franchises of the Borrower and its Subsidiaries; provided, however,
that the Borrower shall not be required to preserve any such right, license or
franchise, or the corporate, partnership or other existence of any of its
Subsidiaries (other than Guarantor), if the Board of Directors of the Borrower
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole,
and that the loss thereof is not likely to result in a material adverse effect
on the Borrower and its Restricted Subsidiaries taken as a whole.
 
6.15.    Limitations on Issuances of Guarantees of Indebtedness. The Borrower
shall not permit any of its Restricted Subsidiaries, directly or indirectly, to
Guarantee or pledge any assets to secure the payment of any other Indebtedness
of the Borrower except in respect of Credit Facilities (the “Guaranteed
Indebtedness”), unless:
 
(1)    such Restricted Subsidiary simultaneously executes and delivers a
supplemental indenture providing for the Guarantee (a “Subsidiary Guarantee”) of
the payment of the Loans or the Exchange Notes by such Restricted Subsidiary and
 
(2)    until one year after all the Exchange Notes and Loans have been paid in
full in cash, such Restricted Subsidiary waives and will not in any manner
whatsoever claim or take the benefit or advantage of, any rights of
reimbursement, indemnity or subrogation or any other rights against the Borrower
or any other Restricted Subsidiary thereof as a result of any payment by such
Restricted Subsidiary under its Subsidiary Guarantee;
 
-55-

--------------------------------------------------------------------------------


 
provided, that this paragraph shall not be applicable to any Guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.
 
If the Guaranteed Indebtedness is subordinated to the Loans, then the Guarantee
of such Guaranteed Indebtedness shall be subordinated to the Subsidiary
Guarantee at least to the extent that the Guaranteed Indebtedness is
subordinated to the Loans.
 
6.16.    Payments for Consent. The Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Lender for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Agreement
or the Notes unless such consideration is offered to be paid to all Lenders that
consent, waive or agree to amend in the time frame set forth in the documents
relating to such consent, waiver or amendment.
 
6.17.    Merger, Consolidation, or Sale of Assets. The Borrower may not,
directly or indirectly:
 
(1)    consolidate or merge with or into another Person or
 
(2)    sell, assign, transfer, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to another Person; unless:
 
(a)    either:
 
(i)    the Borrower is the surviving Person; or
 
(ii)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition shall have been made is a Person organized or existing
under the laws of the United States, any state thereof or the District of
Columbia;
 
(b)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the obligations
of the Borrower under the Loans and this Agreement pursuant to agreements
reasonably satisfactory to the Administrative Agent;
 
(c)    immediately after such transaction no Default or Event of Default exists;
and
 
(d)    the Borrower or the Person formed by or surviving any such consolidation
or merger (if other than the Borrower) will, on the date of such transaction
after giving pro forma effect thereto and any related financing transactions as
if the same had occurred at the beginning of the applicable period,
 
(x) be permitted to incur at least $1.00 of additional Indebtedness pursuant to
the Leverage Ratio test set forth in the first paragraph of Section 6.9; or
 
-56-

--------------------------------------------------------------------------------


(y) have a Leverage Ratio immediately after giving effect to such consolidation
or merger no greater than the Leverage Ratio immediately prior to such
consolidation or merger;
 
provided that, prior to the Covenant Date, the Borrower or such surviving Person
must meet the requirements of sub clause (x) above.
 
The foregoing clause (d) shall not apply, after the Covenant Date, to a sale,
assignment, transfer, conveyance or other disposition of assets between the
Borrower and any of its Wholly-Owned Restricted Subsidiaries.
 
Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Borrower in accordance with this Section 6.17, the successor Person formed by
such consolidation or into which the Borrower is merged or to which such
transfer is made shall succeed to and (except in the case of a lease) be
substituted for, and may exercise every right and power of, the Borrower under
this Agreement with the same effect as if such successor Person had been named
herein as the Borrower, and (except in the case of a lease) the Borrower shall
be released from the obligations under the Notes and this Agreement, except with
respect to any obligations that arise from, or are related to, such transaction.
 
6.18.    Exchange Notes.
 
(a)    The Borrower shall, as promptly as practicable upon the reasonable
request of the Administrative Agent at any time on or after the Initial
Borrowing Date, (i) select a bank or trust company, reasonably acceptable to the
Administrative Agent, to act as Exchange Note Trustee, (ii) complete, and enter
into, the Exchange Documents and (iii) cause counsel to the Borrower to deliver
to the Administrative Agent an executed legal opinion in form and substance
customary for a transaction of that type to be mutually agreed upon by the
Borrower and the Administrative Agent (including with respect to due
authorization, execution and delivery; validity; and enforceability of the
Exchange Documents).
 
(b)    The Borrower will, on or prior to the fifth (5th) Business Day following
the written request (the “Exchange Request”) of the holder of any Loan (or
beneficial owner of a portion thereof), on or after the Initial Maturity Date:
 
(i)    execute and deliver, cause each other Loan Party, if any, to execute and
deliver, and cause the Exchange Note Trustee to execute and deliver, the
Exchange Note Documents if such Exchange Note Documents have not previously been
executed and delivered; and
 
(ii)    execute and deliver to such holder or beneficial owner in accordance
with the Exchange Note Indenture an applicable Exchange Note dated the date of
the issuance of such Exchange Note and bearing interest as set forth therein in
exchange for such Loan, payable to the order of such holder or owner, as the
case may be, in the same principal amount as such Loan (or portion thereof)
being exchanged, with accrued and unpaid interest on such Exchange Note being
equal to the then accrued and unpaid interest (if any) on the Loan so being
exchanged, (provided that (x) in the case of a holder of a Note, such holder
must return its Note issued hereunder before it may receive an Exchange Note and
(y) a Lender who is an original signatory hereto and its Affiliates may only
receive Series A Exchange Notes unless upon receipt thereof, such holder is
transferring such Exchange Notes to a Person who is not an original signatory
hereto or an Affiliate thereof).
 
-57-

--------------------------------------------------------------------------------


 
The Exchange Request shall specify the principal amount of the Loans to be
exchanged pursuant to this Section 6.18.
 
(c)    Upon the Covenant Date, each Loan that is not then due or subject to
repayment under Section 2.5 shall be automatically exchanged for a Series A
Exchange Note, such Exchange Note to be dated the Covenant Date and bearing
interest as set forth in such Exchange Note, to be payable to its holder or its
registered assignee, as the case may be, and to be in the same principal amount
as such Loan (or portion thereof) being exchanged, with accrued and unpaid
interest on such Exchange Note being equal to the then accrued and unpaid
interest (if any) on the Loan so being exchanged. The Borrower shall take any
steps of the nature of those set forth in clause (b) that are necessary to
effectuate such exchange.
 
(d)    Loans exchanged for Exchange Notes under this Section 6.18 shall be
deemed repaid and the Exchange Notes shall be governed by and construed in
accordance with the terms of the Exchange Note Indenture.
 
SECTION 7. EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)    default for 30 consecutive days in the payment when due: (x) of interest
on the Loans or (y) of amounts due under the Fee Letter;
 
(b)    default in payment when due of the principal of the Loans;
 
(c)    (i) the representations or warranties set forth in Sections 4.4, 4.16 or
4.23 shall prove to have been inaccurate in any material respect on or as of the
date made or deemed made or (ii) failure by the Borrower or any of its
Restricted Subsidiaries to comply (x) with the provisions of Sections 4.16 or
(y) with the provisions of the paragraph of the Fee Letter relating to
Securities (as defined in the Fee Letter);
 
(d)    failure by the Borrower or any of its Restricted Subsidiaries for 30
consecutive days after written notice thereof has been given to the Borrower by
the Administrate Agent or to the Borrower and the Administrative Agent by the
Required Lenders to comply with any of its other covenants or agreements in this
Agreement;
 
(e)    default under any mortgage, indenture or instrument under which there may
be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by the Borrower or any of its Restricted Subsidiaries (or the
payment of which is guaranteed by the Borrower or any of its Restricted
Subsidiaries) whether such Indebtedness or guarantee now exists or is created
after the Closing Date, if that default:
 
(i)    is caused by a failure to pay at final stated maturity the principal
amount of such Indebtedness prior to the expiration of the grace period provided
in such Indebtedness on the date of such default (a “Payment Default”); or
 
(ii)    results in the acceleration of such Indebtedness prior to its express
maturity,
 
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$100 million or more;
 
-58-

--------------------------------------------------------------------------------


 
(f)    failure by the Borrower or any of its Restricted Subsidiaries to pay
final judgments which are non-appealable aggregating in excess of $100 million,
net of applicable insurance which has not been denied in writing by the insurer,
which judgments are not paid, discharged or stayed for a period of 60 days;
 
(g)    (i) any Designated Holding Company (but only if on or prior to the
Covenant Date), the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets or any
Designated Holding Company (but only if on or prior to the Covenant Date), the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any
Designated Holding Company (but only if on or prior to the Covenant Date), the
Borrower or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Designated Holding Company (but only if on or prior to the
Covenant Date), the Borrower or any of its Subsidiaries any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Designated Holding Company (but only if on or prior
to the Covenant Date), the Borrower or any of its Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Designated Holding Company (but only if on or prior to the Covenant
Date), the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
(h)    a Change of Control shall have occurred and be continuing;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower, the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable. Except as expressly provided
above in this Section 7, presentment, demand, protest and all other notices of
any kind are hereby expressly waived by the Borrower. Notwithstanding anything
to the contrary contained herein, if a Loan has been accelerated pursuant to the
provisions of this Section 7, its maturity shall not be subject to extension
without the consent of the Required Lenders.
 
-59-

--------------------------------------------------------------------------------


 
SECTION 8.    THE AGENTS
 
8.1.    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
 
8.2.    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
 
8.3.    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
8.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other
 
-60-

--------------------------------------------------------------------------------


 
Loan Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 
8.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
 
8.6.    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
 
8.7.    Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Commitments and Loans on the date on which indemnification is sought
under this Section 8.7 (or if the Loans shall have been paid in full and the
Commitments have been terminated, ratably in accordance with their respective
Commitments and Loans immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from
 
-61-

--------------------------------------------------------------------------------


 
such Agent’s gross negligence or willful misconduct. The agreements in this
Section 8.7 shall survive the payment of the Loans and all other amounts payable
hereunder.
 
8.8.    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made by it, each Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
8.9.    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(g) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
8.10.    Other Agents. The joint lead arrangers and joint bookrunners, and the
documentation agent, shall have no duties or responsibilities hereunder in their
capacities as such.
 
SECTION 9.    MISCELLANEOUS
 
9.1.    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) without the consent of all the Lenders,
forgive the principal amount or extend the Loan Maturity Date, reduce the stated
rate of any interest or fee payable hereunder or extend the scheduled date of
any payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the consent of each Lender directly
affected thereby; (ii) without the
 
-62-

--------------------------------------------------------------------------------


 
consent of all the Lenders, eliminate or reduce any voting rights under this
Section 9.1 or reduce any percentage specified in the definition of Required
Lenders, (iii) without the consent of each Lender directly affected thereby,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, (iv) amend,
modify or waive any provision of Section 8 without the written consent of the
Administrative Agent or (v) without the consent of all the Lenders, release the
Guarantor from its obligations under the Loan Documents. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents and
all future holders of the Loans. In the case of any waiver, the Loan Parties,
the Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Amendments or modifications to the Exchange
Note Indenture that, by the terms thereof, can be made without the consent of
holders of Exchange Notes, will not require any additional consent under this
Section 9.1. For the avoidance of doubt, this Section 9.1 shall not apply after
the Covenant Date.
 
9.2.    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three (3) Business Days after being deposited
in the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
 
Any Loan Party:
c/o Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, Missouri 63131
Attention: General Counsel and Corporate Secretary
Telecopy: (314) 965-8793
 
 
with a copy to:
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10016
Telecopier No.: (212) 351-4008
Attention: Joerg Esdorn, Esq.
 
The Administrative Agent:
 
JPMorgan Chase Bank
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Shadia Aminu
Telecopy: (713) 750-2358
Telephone: (713) 750-7933

 
-63-

--------------------------------------------------------------------------------


 
 

 
 
with a copy to:
 
J.P. Morgan Securities Inc.
270 Park Avenue, 4th Floor
New York, New York 10017
Attention: Tracey Ewing
Telecopy: (212) 270-5127
Telephone: (212) 270-8916



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
9.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
9.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
 
9.5.    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, or waiver or
forbearance of, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of not more than one firm of counsel to
the Administrative Agent, (b) to pay or reimburse each Lender and each Agent for
all its costs and expenses incurred in connection with the enforcement or during
the continuance of a Default preservation of any rights, privileges, powers or
remedies under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of one firm of counsel selected
by the Administrative Agent, together with any special or local counsel, to the
Administrative Agent and not more than one other firm of counsel to the Lenders,
(c) to pay, indemnify, and hold each Lender and each Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, (d) if any Event of Default shall have occurred, to
pay or reimburse all reasonable fees and expenses of a financial advisor engaged
on behalf of, or for the benefit of, the Agents and the Lenders accruing from
and after the occurrence of such Event of Default, (e) to pay, indemnify, and
hold each Lender, each Agent, their advisors and affiliates and their respective
officers, directors, trustees, employees, agents and controlling persons (each,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, non-
 
-64-

--------------------------------------------------------------------------------


 
compliance with or liability under, any Environmental Law applicable to the
operations of the Borrower any of its Subsidiaries or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document, and (f) to pay, indemnify, and hold each Indemnitee harmless from and
against any actual or prospective claim, litigation, investigation or proceeding
relating to any of the matters described in clauses (a) through (d) above,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding, and regardless of whether such claim,
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee, whether or not any
Indemnitee is a party thereto) and the reasonable fees and expenses of legal
counsel in connection with any such claim, litigation, investigation or
proceeding (all the foregoing in clauses (e) and (f), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final non-appealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 9.5 shall
be payable not later than 15 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 9.5 shall be submitted at the
address of the Borrower set forth in Section 9.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 9.5 shall survive
repayment of the Loans and all other amounts payable hereunder.
 
9.6.    Successors and Assigns; Participations and Assignments.
 
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.6.
 
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees that are (or the Lender reasonably
believes are) QIBs or IAIs (each, an “Assignee”) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:
 
(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to (I) a Lender
or an affiliate of a Lender, or (II) if an Event of Default has occurred and is
continuing, any other Person; and
 
(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender or an Affiliate of a Lender.
 
(ii) Assignments shall be subject to the following additional conditions:
 
-65-

--------------------------------------------------------------------------------


 
(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 ($1,000,000 if
the Assignee is a Lender or an affiliate of a Lender);
 
(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(C) the Assignee, if it shall not be a Lender, shall (if requested by the
Administrative Agent) deliver to the Administrative Agent an administrative
questionnaire.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.11,
2.12, 2.13 and 9.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.6
and any written consent to such assignment required by paragraph (b) of this
Section 9.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more Persons that are (or
the Lender reasonably believes are) QIBs or IAIs (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provi-
 
-66-

--------------------------------------------------------------------------------


 
sion of this Agreement; provided that such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 9.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section 9.6, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.12, 2.13 and 9.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7(b) as though it were a Lender; provided
such Participant shall be subject to Section 9.7(a) as though it were a Lender.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.12 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.12 unless such Participant complies with Section
2.12(d).
 
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
 
(f)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 9.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
 
(g)    In connection with exercising its consent under Section 9.6(b)(i)(A)
above, the Borrower may request such reasonable certificates and other
instruments from the assignee, as are customary, to establish that the assignee
is a QIB or an IAI and may require that the assignee make the representations
and warranties set forth in Section 3.
 
9.7.    Adjustments; Set-off.
 
(a)    If any Lender (a “Benefitted Lender”) shall receive any payment of all or
part of the amounts owing to it hereunder, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in clause (g) of Section 7 or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the amounts owing to such other Lender
hereunder, such Benefitted Lender
 
-67-

--------------------------------------------------------------------------------


 
shall purchase for cash from the other Lenders a participating interest in such
portion of the amounts owing to each such other Lender hereunder, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
 
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
 
9.8.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
9.9.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Guarantor, the Agents and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
9.11.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
9.12.    Submission to Jurisdiction; Waivers. Each Loan Party hereby irrevocably
and unconditionally:
 
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of
 
-68-

--------------------------------------------------------------------------------


 
the State of New York, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;
 
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
9.13.    Acknowledgments. Each Loan Party hereby acknowledges that:
 
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
 
(b)    neither any Agent nor any Lender has any fiduciary relationship with or
duty to any Loan Party or its Affiliates, arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Agents and Lenders, on one hand, and the Loan Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
 
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrower and the Agents and the Lenders.
 
9.14.    [Intentionally Omitted].
 
9.15.    Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any Lender or any affiliate of any Lender, (b) to
any Transferee or prospective Transferee that agrees to comply with the
provisions of this Section, (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates
who have a need to know, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender, (i) in connection with the exercise of any remedy hereunder or under any
other Loan Document, or (j) to any creditor or direct or indirect contractual
 
-69-

--------------------------------------------------------------------------------


 
counterparty in swap agreements or such creditor or contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.15).
 
9.16.    WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
9.17.    USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
 
SECTION 10.    GUARANTEE
 
10.1.    Unconditional Guarantee. The Guarantor unconditionally guarantees that:
(i) the principal of and interest on, and all other obligations with respect to,
the Loans will be promptly paid in full when due, subject to any applicable
grace period, whether at maturity, by acceleration or otherwise, and interest on
the overdue principal, if any, and interest on any interest, to the extent
lawful, of the Loans and all other obligations of the Borrower to the Agents and
the Lenders hereunder will be promptly paid in full or performed, all in
accordance with the terms hereof; and (ii) in case of any extension of time of
payment of any Loans or of any such other obligations, the same will be promptly
paid in full when due or performed in accordance with the terms of the
extension, subject to any applicable grace period, whether at stated maturity,
by acceleration or otherwise. The Guarantor agrees that its obligations
hereunder shall be unconditional, irrespective of the validity, regularity or
enforceability of this Agreement, the absence of any action to enforce the same,
any waiver or consent with respect to any provisions hereof, the recovery of any
judgment against the Borrower or any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor (other than
prior payment or performance of the relevant obligations). The Guarantor waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Borrower, any right to require a
proceeding first against the Borrower, protest, notice and all demands
whatsoever and covenants that this guarantee will not be discharged except by
complete performance of the obligations contained in the Notes, this Agreement
and this guarantee, and waives any and all defenses available to a surety (other
than payment in full). If any Lender or other person is required by any court or
otherwise to return to the Borrower or the Guarantor, or any custodian, trustee,
liquidator or other similar official acting in relation to the Borrower or the
Guarantor, any amount paid by the Borrower or the Guarantor to the Lenders or
such other person, this guarantee, to the extent theretofore discharged, shall
be reinstated in full force and effect. The Guarantor further agrees that, as
between the Guarantor, on the one hand, and the Lenders, on the other hand,
(x) the maturity of the obligations guaranteed hereby may be accelerated as
provided in Article 7 for the purposes of this guarantee, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the obligations guaranteed hereby, and (y) in the event of any acceleration of
such obligations as provided in Article 7, such obligations (whether or not due
and payable) shall forthwith become due and payable by the Guarantor for the
purpose of this guarantee. It is understood that the obligations of the
Guarantor hereunder are a guarantee of payment and not of performance.
 
10.2.    Waiver of Subrogation. Until all obligations hereunder are paid in
full, the Guarantor irrevocably waives any claims or other rights which it may
now or hereafter acquire against the Borrower that arise from the existence,
payment, performance or enforcement of the Guarantor’s obligations under this
Agreement, including any right of subrogation, reimbursement, exoneration or
indemnification,
 
-70-

--------------------------------------------------------------------------------

 
and any right to participate in any claim or remedy of any person against the
Borrower, whether or not such claim, remedy or right arises in equity, or under
contract, statute or common law, including the right to take or receive from the
Borrower, directly or indirectly, in cash or other property or by setoff or in
any other manner, payment or security on account of such claim or other rights.
If any amount shall be paid to the Guarantor in violation of the preceding
sentence and the Loans and all other amounts hereunder shall not have been paid
in full, such amount shall have been deemed to have been paid to the Guarantor
for the benefit of, and held in trust for the benefit of, the Lenders and shall
forthwith be paid to the Administrative Agent for the benefit of the Lenders, to
be credited and applied upon all such obligations, whether matured or unmatured,
in accordance with the terms of this Agreement. The Guarantor acknowledges that
it will receive direct and indirect benefits from the financing arrangements
contemplated by this Agreement and that the waiver set forth in this
Section 10.2 is knowingly made in contemplation of such benefits.
 
10.3.    Waiver of Stay, Extension or Usury Laws. The Guarantor covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury law or other law that would prohibit or
forgive it from performing its guarantee as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Agreement; and (to the extent that it may
lawfully do so) the Guarantor hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Agents and the Lenders, but will
suffer and permit the execution of every such power as though no such law had
been enacted.





-71-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
CCO HOLDINGS, LLC, as Borrower
 
By: s/s Thomas M. Degnan
Name: Thomas M. Degnan
Title: Vice-President, Treasury
 
CCO HOLDINGS CAPITAL CORP., as Guarantor
 
By: s/s Thomas M. Degnan
Name: Thomas M. Degnan
Title: Vice-President, Treasury
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender
 
By: s/s Bernard J. Lillis
Name: Bernard J. Lillis
Title: Managing Director
 
J.P. MORGAN SECURITIES INC., as Joint Lead Arranger and Joint Bookrunner
 
By: s/s Bernard J. Lillis
Name: Bernard J. Lillis
Title: Managing Director
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Joint Lead Arranger, Joint Bookrunner
and Lender
 
By: s/s Alexis F. Maged and Sovonna Day-Goins
Name: Alexis F. Maged and Sovonna Day-Goins
Title: Managing Director /Director
 
S-1

--------------------------------------------------------------------------------


 
 
DEUTSCHE BANK SECURITIES INC., as Documentation Agent
 
By: s/s Gregory Shefrin and Malcolm Morris
Name: Gregory Shefrin and Malcolm Morris
Title: Vice-President\Managing Director
 
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Lender
 
By: s/sAnca Trifan and Diane F. Rolfe
Name: Anca Trifan and Diane F. Rolfe
Title: Director/Vice-Presdent



S-2


--------------------------------------------------------------------------------






SCHEDULE 2.1(a)


COMMITMENTS


LENDER:
COMMITMENT:
 
JPMORGAN CHASE BANK, N.A.
 
$232,500,000
 
CREDIT SUISSE, CAYMAN ISLANDS
BRANCH
 
 
$232,500,000
 
DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH
 
 
$135,000,000





S-1